Exhibit 10.1

EXECUTION VERSION

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE
AND ARE BEING OFFERED AND SOLD IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. THE SECURITIES PURCHASED HEREUNDER MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND OTHER
APPLICABLE LAWS PURSUANT TO REGISTRATION OR EXEMPTION FROM REGISTRATION
REQUIREMENTS THEREUNDER.

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (the “Agreement”) is entered into as of
December 27, 2014 by and between Eclipse Resources Corporation, a Delaware
corporation (the “Company”), and each of the purchasers, severally and not
jointly, listed on Annex A hereto (collectively, the “Purchasers” and each, a
“Purchaser”).

BACKGROUND

The Company desires to sell, and each Purchaser desires to purchase, shares of
the Company’s common stock, par value $0.01 per share (the “Common Stock”), on
the terms and subject to the conditions contained herein.

The issuance of the shares of Common Stock hereunder is being made in a private
placement, without registration under the Securities Act or any other applicable
securities Laws (as defined below), in reliance on one or more exemptions from
registration and other requirements thereunder.

In accordance with the rules of the New York Stock Exchange (the “NYSE”), this
Agreement and the transactions contemplated hereby, including the issuance of
the shares of Common Stock to each Purchaser hereunder, has been approved by the
written consent of the holders of at least a majority of the outstanding shares
of Common Stock (such approval, the “Company Stockholder Approval”).

Therefore, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the parties hereto,
intending to be legally bound, hereby agree as follows:

1. Purchase and Sale of Common Stock.

1.1 Sale and Issuance of Common Stock. Subject to the terms and conditions of
this Agreement, each Purchaser agrees, severally and not jointly, to purchase at
the Closing (as defined below), and the Company agrees to sell and issue to the
several Purchasers at the Closing, that number of shares of Common Stock set
forth opposite such Purchaser’s name on Annex A hereto, at a purchase price of
$7.04 per share. The shares of Common Stock to be issued and sold by the Company
to the Purchasers pursuant to this Agreement are collectively referred to herein
as the “Shares.”



--------------------------------------------------------------------------------

1.2 Closing. The consummation of the purchase and sale of the Shares and other
transactions contemplated hereby (the “Closing”) shall take place at the offices
of Fulbright & Jaworski LLP (a member of Norton Rose Fulbright), 2200 Ross
Avenue, Suite 2800, Dallas, Texas 75201, at 9:00 a.m. Dallas time, as promptly
as practicable (but no more than two business days) following the first date on
which all conditions set forth in Section 5 and Section 6 hereof have been
satisfied or waived (other than those conditions that by their nature are to be
satisfied by actions taken at the Closing), or at such other time and place as
the Company and the Purchasers shall mutually agree (the date that the Closing
occurs, the “Closing Date”). At the Closing, the Company shall deliver to each
Purchaser a certificate or certificates (or, if requested by such Purchaser, a
book-entry confirmation by the Company’s transfer agent) representing that
number of Shares set forth opposite such Purchaser’s name on Annex A hereto
against payment of the purchase price therefor by such Purchaser to the Company
by wire transfer of immediately available funds to one or more accounts
designated by the Company. At the Closing, each Purchaser and the Company shall
execute and deliver the Amended and Restated Registration Rights Agreement
between the Company and each Purchaser, the form of which is attached hereto as
Annex B (the “Registration Rights Agreement”).

2. Representations and Warranties of the Company. The Company represents and
warrants to each Purchaser as of the date hereof and as of the Closing Date
that, except as otherwise disclosed in the Company’s Registration Statement on
Form S-1, as amended (File No. 333-195679), including the prospectus
constituting a part thereof dated June 19, 2014 and filed with the Securities
and Exchange Commission (the “SEC”) pursuant to Rule 424(b) under the Securities
Act on June 23, 2014 or its other reports and forms filed with or furnished to
the SEC under Sections 12, 13, 14 or 15(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), after June 19, 2014 and before the date
of this Agreement (collectively, all such reports, the “SEC Reports”) (certain
capitalized terms used but not otherwise defined in this Agreement have the
respective meanings set forth in Section 9.13 hereof):

2.1 Organization, Good Standing and Qualification. Each of the Company and its
Subsidiaries is duly incorporated or organized (as applicable), validly
existing, and in good standing under the Laws of the state of its incorporation
or organization (as applicable); has all corporate, partnership or limited
liability company (as applicable) power and authority to own its properties and
conduct its business as presently conducted; and is duly qualified to do
business and in good standing in each state in the United States of America
where its business requires such qualification, except where failure to qualify
would not, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect.

2.2 Authorization; Enforceability. The Company has all necessary power and
authority to execute, deliver, and perform under this Agreement and the
Registration Rights Agreement. All corporate action by and on behalf of the
Company necessary for the authorization, execution, and delivery of this
Agreement and the Registration Rights Agreement, the performance of all
obligations of the Company hereunder and thereunder, and the authorization,
issuance, sale, and delivery of the Shares to each Purchaser hereunder has been
taken, except for the delivery of notice to the Company’s stockholders pursuant
to Section 228(e) of the Delaware General Corporation Law (the “DGCL”) and
Schedule 14C promulgated under the Exchange Act, and the passage of applicable
time periods under Rule 14c-2 promulgated under the Exchange Act. This Agreement
and the Registration Rights Agreement, when

 

- 2 -



--------------------------------------------------------------------------------

executed and delivered by the Company, assuming due authorization, execution,
and delivery by each Purchaser, constitutes and will constitute valid and
legally binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, subject to: (i) Laws limiting the
availability of specific performance, injunctive relief, and other equitable
remedies; (ii) bankruptcy, insolvency, reorganization, moratorium, or other
similar Laws now or hereafter in effect generally relating to or affecting
creditors’ rights generally; and (iii) limitations on the enforceability of
indemnification provisions contained in the Registration Rights Agreement
(collectively, the “Enforceability Exceptions”). This Agreement and the
transactions contemplated hereby, including the issuance of the Shares to each
Purchaser hereunder, has been approved by the written consent of the holders of
at least a majority of the outstanding shares of Common Stock, and a true and
complete copy of such written consent is attached hereto as Annex C.

2.3 Financial Statements.

(a) The financial statements of the Company and its Subsidiaries on a
consolidated basis included in the SEC Reports fairly present in all material
respects, in accordance with generally accepted accounting principles in the
United States of America (“GAAP”), the financial condition and the results of
operations of the Company and its Subsidiaries as of the dates and for the
periods indicated (subject, in the case of unaudited quarterly statements, to
normal year-end adjustments).

(b) The Company and its Subsidiaries do not have any liabilities or obligations
that would be required under GAAP, as in effect on the date of this Agreement,
to be reflected on a consolidated balance sheet of the Company, other than
liabilities or obligations (i) reflected on, reserved against, or disclosed in
the notes to the Company’s consolidated balance sheet included in the Company’s
Quarterly Report on Form 10-Q for the fiscal quarter ended September 30, 2014
(the “Balance Sheet Date”); or (ii) that were incurred in the ordinary course of
business since the Balance Sheet Date and would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect.

2.4 Indebtedness. Neither the Company nor any of its Subsidiaries is in default
in the payment of any Indebtedness or in default under any agreement relating to
its Indebtedness or under any mortgage, deed of trust, security agreement, or
lease to which it is a party, other than defaults that would not, individually
or in the aggregate, reasonably be expected to have a Company Material Adverse
Effect.

2.5 Litigation. There is no action, suit, proceeding, or investigation pending
or, to the Knowledge of the Company, overtly threatened against, nor any
outstanding judgment, order, or decree against, the Company or any of its
Subsidiaries before or by any Governmental Authority or arbitral body which in
the aggregate have, or if adversely determined, would reasonably be expected to
have, a Company Material Adverse Effect.

2.6 Title. Each of the Company and its Subsidiaries has good and marketable
title to its properties that are real property and good and valid title to all
of its other properties (other than negligible assets that are immaterial to the
operations of the Company or any of its Subsidiaries), free and clear of all
Liens, except (i) for Permitted Liens; and (ii) as would not, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse Effect.

 

- 3 -



--------------------------------------------------------------------------------

2.7 Taxes. Each of the Company and its Subsidiaries has filed all material tax
returns required to have been filed and paid all material taxes shown thereon to
be due, except for those for which extensions have been obtained and which are
being contested in good faith by appropriate proceedings and in respect of which
adequate reserves are maintained by the Company and its Subsidiaries in
accordance with GAAP.

2.8 Governmental Consents. No consent, approval, order, or authorization of, or
registration, qualification, declaration, or filing with, any Governmental
Authority on the part of the Company is required in connection with the offer,
sale, or issuance of the Shares to each Purchaser hereunder or the consummation
of the transactions contemplated hereby, except for the following: (i) the
compliance with other applicable state securities Laws, which compliance will
have occurred within the appropriate time periods therefor; (ii) the Company
Stockholder Approval; (iii) the approval for listing on the NYSE of the Shares;
and (iv) the filing with the SEC of such reports under the Exchange Act and/or
the Securities Act as may be required in connection with this Agreement and the
transactions contemplated by this Agreement, including the Information
Statement. Assuming that the representations of each Purchaser set forth in
Section 3 hereof are true and correct, the offer, sale, and issuance of the
Shares in conformity with the terms of this Agreement are exempt from the
registration requirements of Section 5 of the Securities Act, and all applicable
state securities Laws.

2.9 Permits and Licenses. The Company and each of its Subsidiaries possess all
permits, certificates, licenses and other authorizations of Governmental
Authorities that are required to conduct its business, except for such permits,
certificates, licenses or other authorizations the absence of which would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.

2.10 Valid Issuance of Common Stock. The Shares being purchased by each
Purchaser hereunder, when issued, sold, and delivered in accordance with the
terms of this Agreement for the consideration expressed herein, will be duly and
validly issued, fully paid, and nonassessable, and will be free of restrictions
on transfer other than restrictions under applicable state and federal
securities Laws.

2.11 Capitalization. The authorized capital stock of the Company consists of
1,000,000,000 shares of Common Stock, of which 160,031,115 were issued and
outstanding as of December 26, 2014 (excluding the Shares to be issued pursuant
to this Agreement), and 50,000,000 shares of preferred stock, par value $0.01
per share, none of which are issued and outstanding. As of the close of business
of December 26, 2014, the Company has reserved an aggregate of 16,000,000 shares
of Common Stock for issuance pursuant to the Company’s 2014 Long-Term Incentive
Plan, under which (i) 31,115 shares have been issued and are reflected in the
currently outstanding Common Stock; and (ii) 15,968,885 shares remain available
for future grant. All issued and outstanding shares of Common Stock have been
duly authorized and validly issued and are fully paid and nonassessable. Other
than as provided in this Agreement and the Registration Rights Agreement, dated
as of June 25, 2014, among the Company and the other parties thereto (which is
being amended and restated at the Closing), there are no other

 

- 4 -



--------------------------------------------------------------------------------

outstanding rights, options, warrants, preemptive rights, rights of first offer,
or similar rights for the purchase or acquisition from the Company of any
securities of the Company, nor are there any commitments from the Company to
issue or execute any such rights, options, warrants, preemptive rights, or
rights of first offer. There are no outstanding rights or obligations of the
Company to repurchase or redeem any of its securities.

2.12 Investment Company Act. Neither the Company nor any of its Subsidiaries is
an investment company within the meaning of the Investment Company Act of 1940,
as amended, or, directly or indirectly, controlled by or acting on behalf of any
Person which is an investment company, within the meaning of such act.

2.13 No Default of Violation. The Company is not in violation or default of any
provision of its Amended and Restated Certificate of Incorporation (the
“Charter”) or its Amended and Restated Bylaws (the “Bylaws”). The execution,
delivery, and performance of this Agreement and the Registration Rights
Agreement by the Company and the issuance and sale of the Shares will not
(i) result in any default or violation of the Charter or Bylaws; (ii) result in
any default or violation of any agreement relating to the Indebtedness of the
Company or its Subsidiaries or under any mortgage, deed of trust, security
agreement, or lease to which the Company or its Subsidiaries is a party or in
any default or violation of any judgment, order, or decree of any Governmental
Authority; or (iii) be in conflict with or constitute, with or without the
passage of time or giving of notice, a default under any such provision, require
any consent or waiver under any such provision, or result in the creation of any
Lien upon any of the properties or assets of the Company or its Subsidiaries
pursuant to any such provision; except in the case of (ii) and (iii) above, as
would not, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect.

2.14 Compliance with Laws. Neither the Company nor any of its Subsidiaries is in
violation of any applicable federal, state, local, foreign, or other law,
statute, regulation, rule, ordinance, code, convention, directive, order,
judgment, or other legal requirement (collectively, “Laws”) of any Governmental
Authority, except as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect. To the Knowledge of the
Company, neither the Company nor any of its Subsidiaries is being investigated
with respect to, or been overtly threatened to be charged with or given notice
of any violation of, any applicable Law, except as would not, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse Effect.

2.15 No Company Material Adverse Effect. Since June 25, 2014, no event or
circumstance has occurred that, individually or in the aggregate, has had or
would reasonably be expected to have a Company Material Adverse Effect.

2.16 SEC Reports.

(a) Since June 19, 2014, the Company has timely filed all documents required to
be filed with the SEC pursuant to Sections 13(a), 14(a) or 15(d) of the Exchange
Act.

(b) The SEC Reports, when they became effective or were filed with the SEC, as
the case may be, complied as to form in all material respects with the
requirements of the Securities Act or the Exchange Act, as applicable, and the
rules and regulations of the

 

- 5 -



--------------------------------------------------------------------------------

SEC thereunder, in each case as in effect at such time, and none of such
documents contained an untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make such
statements, in the light of the circumstances in which they were made, not
misleading.

(c) The Company (i) has implemented and maintains disclosure controls and
procedures (as defined in Rule 13a-15(e) under the Exchange Act) that are
reasonably designed to ensure that material information relating to the Company,
including its consolidated Subsidiaries, is made known to the individuals
responsible for the preparation of the Company’s filings with the SEC and other
public disclosure documents.

2.17 No Restricted Payments. No Subsidiary of the Company is currently
prohibited, directly or indirectly, from paying any dividends to the Company,
from making any other distribution on such Subsidiary’s capital stock, from
repaying to the Company any loans or advances to such Subsidiary from the
Company or from transferring any of such Subsidiary’s property or assets to the
Company or any other Subsidiary of the Company, except for those prohibitions
under (i) the Indenture, dated as of June 26, 2013, as amended and as may be
further amended from time to time, by and among the Company and each of the
Subsidiary guarantors party thereto and Deutsche Bank Trust Company Americas, as
trustee, relating to the 12.0% Senior Unsecured PIK Notes due 2018, and (ii) the
Credit Agreement, dated as of February 18, 2014, as amended and as may be
further amended from time to time, by and among Eclipse Resources I, LP, Bank of
Montreal, as administrative agent, and each of the lenders party thereto.

2.18 No Price Stabilization or Manipulation. The Company has not taken, directly
or indirectly, any action designed to or that would constitute or that might
reasonably be expected to cause or result in, under the Exchange Act or
otherwise, stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Shares.

2.19 FCPA. Neither the Company nor any of its Subsidiaries nor any director,
officer or controlled Affiliate of the Company or any of its Subsidiaries nor,
to the Knowledge of the Company, any agent or employee of the Company or any of
its Subsidiaries nor, to the Knowledge of the Company, any Affiliate of the
Company or any of its Subsidiaries that is not controlled by or under common
control with the Company or any of its Subsidiaries, is aware of, has taken or
will take any action, directly or indirectly, that would result in a violation
by such Persons of the Foreign Corrupt Practices Act of 1977, as amended, and
the rules and regulations thereunder (the “FCPA”), including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA; and the Company, its Subsidiaries and its
controlled Affiliates have conducted their businesses in compliance with the
FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith and with the representation and warranty contained herein.

 

- 6 -



--------------------------------------------------------------------------------

2.20 Compliance with Money Laundering Laws. The operations of the Company and
its Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements and the money
laundering statutes and the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
Knowledge of the Company, threatened.

2.21 OFAC. Neither the Company nor any of its Subsidiaries nor any director,
officer, agent, employee or Affiliate of the Company or any of its Subsidiaries
(i) is currently subject to any sanctions administered imposed by the United
States (including any administered or enforced by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”) or (ii) will, directly or
indirectly, use the proceeds from the issuance of the Shares, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person in any manner that will result in a violation of
any economic sanctions imposed by the United States (including any administered
or enforced by OFAC, the U.S. Department of State, or the Bureau of Industry and
Security of the U.S. Department of Commerce), the United Nations Security
Council, the European Union, or the United Kingdom (including sanctions
administered or controlled by Her Majesty’s Treasury) by, or could result in the
imposition of Sanctions against, any Person (including any Person participating
in the transactions contemplated by this Agreement, whether as placement agent,
advisor, investor or otherwise).

2.22 No Brokers’ Fees. No broker, investment banker, financial advisor or other
Person, other than KeyBanc Capital Markets Inc. and RBC Capital Markets, LLC, in
each case, the fees of which will be paid by the Company, is entitled to any
broker’s, finder’s, financial advisor’s, or other similar fee or commission in
connection with the transactions contemplated by this Agreement.

3. Representations and Warranties of Each Purchaser. Each Purchaser represents
and warrants, severally and not jointly, to the Company as of the date hereof
and as of the Closing Date that:

3.1 Private Placement.

(a) The Shares to be acquired by such Purchaser hereunder will be acquired for
such Purchaser’s own account and not with a view to the resale or distribution
of any part thereof. Such Purchaser is an “accredited investor” within the
meaning of Rule 501 of Regulation D promulgated under the Securities Act. Such
Purchaser is aware that (i) the offer and sale of the Shares to it have not
been, and, except as contemplated by the Registration Rights Agreement, will not
be, registered under the Securities Act or any state securities Laws and are
being offered and sold in reliance upon exemptions from the registration
requirements of the Securities Act; and (ii) the Shares purchased hereunder may
not be transferred or resold except as permitted under the Securities Act and
applicable state securities Laws pursuant to registration or exemption from
registration requirements thereunder; provided, however, that by making such
representations herein, such Purchaser does not agree to hold any of the Shares
for any minimum or other specific term and reserves the right to dispose of the
Shares at any time in accordance with or pursuant to a registration statement or
an exemption under the Securities Act.

 

- 7 -



--------------------------------------------------------------------------------

(b) Such Purchaser understands that, unless sold pursuant to a registration
statement that has been declared effective under the Securities Act or in
compliance with Rule 144 thereunder, the certificates evidencing the Shares will
bear a legend or other restriction substantially to the following effect (it
being agreed that if the Shares are not certificated, other appropriate
restrictions shall be implemented or notated to give effect to the following):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE AND WERE OFFERED AND SOLD IN RELIANCE UPON EXEMPTIONS FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. THE SECURITIES MAY NOT BE
TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND OTHER
APPLICABLE LAWS PURSUANT TO REGISTRATION OR EXEMPTION FROM REGISTRATION
REQUIREMENTS THEREUNDER.”

(c) Such Purchaser (i) has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Shares; and (ii) has the ability to bear the
economic risks of its prospective investment and can afford the complete loss of
such investment.

(d) Such Purchaser (i) has conducted its own investigation of the Company and
the Shares; (ii) has had access to the Company’s public filings with the SEC and
to such financial and other information as it deems necessary in connection with
its decision to purchase the Shares; and (iii) has been offered the opportunity
to conduct such review and analysis of the business, assets, condition,
operations, and prospects of the Company and its Subsidiaries and to ask
questions of the Company and received answers thereto, each as it deems
necessary in connection with its decision to purchase the Shares. Each Purchaser
further acknowledges that it has had the opportunity to consult with its own
counsel, financial, tax, and other professional advisers as it believes is
sufficient for purposes of its purchase of the Shares. The foregoing, however,
does not limit or modify the representations and warranties of the Company in
Section 2 hereof or the right of each Purchaser to rely thereon.

(e) Such Purchaser understands that the Company will rely upon the truth and
accuracy of the foregoing representations, acknowledgements, and agreements.

(f) Except for the representations and warranties contained in Section 2 hereof,
each Purchaser acknowledges that neither the Company nor any Person on behalf of
the Company makes, and such Purchaser has not relied upon, any other express or
implied representation or warranty with respect to the Company or any of its
Subsidiaries or with respect to any other information provided to such Purchaser
in connection with the transactions contemplated by this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

3.2 Organization and Good Standing. Such Purchaser is duly incorporated or
organized (as applicable), validly existing, and in good standing under the Laws
of the state of its incorporation or organization (as applicable).

3.3 Authorization; Enforceability. Such Purchaser has all necessary power and
authority to execute, deliver, and perform under this Agreement and the
Registration Rights Agreement. All action by and on behalf of such Purchaser
necessary for the authorization, execution, and delivery of this Agreement and
the Registration Rights Agreement and the performance of all obligations of such
Purchaser hereunder and thereunder has been taken. This Agreement and the
Registration Rights Agreement, when executed and delivered by such Purchaser,
assuming due authorization, execution and delivery by the Company, constitutes
and will constitute a valid and legally binding obligation of such Purchaser,
enforceable against such Purchaser in accordance with their respective terms,
subject to the Enforceability Exceptions.

3.4 Financial Capability. Such Purchaser currently has, or at Closing will have,
available funds necessary to purchase the Shares at Closing on the terms and
conditions contemplated by this Agreement.

4. Covenants. The Company and each Purchaser hereby covenant and agree, for the
benefit of each other, as follows:

4.1 Negative Covenants Prior to Closing. From the date of this Agreement through
the Closing, the Company shall not:

(a) declare, or make payment in respect of, any dividend or other distribution
upon any shares of capital stock of the Company;

(b) redeem, repurchase or acquire any capital stock of the Company or any of its
Subsidiaries;

(c) amend the Company’s Charter or Bylaws; or

(d) authorize, issue, or reclassify any capital stock, or debt securities
convertible into capital stock, of the Company (other than the authorization and
issuance of the Shares, in accordance with this Agreement).

4.2 NYSE Listing of Shares. To the extent it has not already done so, promptly
following execution of this Agreement the Company shall apply to cause the
Shares to be approved for listing on the NYSE, subject to official notice of
issuance.

4.3 State Securities Laws. The Company shall use all commercially reasonable
efforts to (i) obtain all necessary permits and qualifications, if any, or
secure an exemption therefrom, required by any state in the United States of
America prior to the offer and sale of the Shares; and (ii) cause such
authorization, approval, permit or qualification to be effective as of the
Closing.

4.4 Non-Public Information. No later than 9:30 AM New York time on the first day
following the execution and delivery of this Agreement that the NYSE is open for
ordinary trading, the Company shall make public disclosure, in the form of a
press release, public announcement or otherwise, of all material, non-public
information provided to any Purchaser prior to the date hereof.

 

- 9 -



--------------------------------------------------------------------------------

4.5 Information Statement. As soon as practicable, and no later than five days
following the execution and delivery of this Agreement by the parties hereto,
the Company shall prepare and file with the SEC, in preliminary form, an
information statement of the type contemplated by Rule 14c-2 promulgated under
the Exchange Act related to this Agreement and the issuance of the Shares
pursuant hereto (such information statement, including any amendment or
supplement thereto, the “Information Statement”). The Company and each Purchaser
will cooperate with each other in the preparation of the Information Statement.
Without limiting the generality of the foregoing, each Purchaser will furnish to
the Company the information relating to it required by the Exchange Act and the
rules and regulations promulgated thereunder to be set forth in the Information
Statement. The Company shall use all commercially reasonable efforts to resolve
all SEC comments with respect to the Information Statement as promptly as
reasonably practicable after receipt thereof and to have the Information
Statement cleared by the Staff of the SEC as promptly as reasonably practicable
after such filing. If at any time any information relating to the Company or any
Purchaser, or any of their respective Affiliates, should be discovered by the
Company or such Purchaser that should be set forth in an amendment or supplement
to the Information Statement so that the Information Statement shall not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading, the party that discovers such information shall promptly notify the
other parties, and an appropriate amendment or supplement describing such
information shall be promptly filed with the SEC and, to the extent required by
Law, disseminated to the stockholders of the Company entitled to notice thereof.
Promptly after the Information Statement has been cleared by the SEC, in
accordance with Rule 14c-2 promulgated under the Exchange Act and Section 228(e)
of the DGCL, the Company shall promptly file the Information Statement with the
SEC in definitive form, substantially in the form previously cleared or filed
with the SEC, as the case may be, and mail a copy of the Information Statement
to its stockholders that are entitled to notice thereof.

4.6 Securities Law Disclosure; Publicity. No public release or announcement
concerning this Agreement or the transactions contemplated hereby shall be
issued by the Company or any Purchaser without the prior consent of the Company
(in the case of a release or announcement by a Purchaser) or the Purchasers (in
the case of a release or announcement by the Company) (which consents shall not
be unreasonably withheld, conditioned, or delayed), except for any such release
or announcement as may be required by Law or the applicable rules or regulations
of any securities exchange or securities market, including the Information
Statement, in which case the Company or the Purchasers, as the case may be,
shall allow the Purchasers or the Company, as applicable, to the extent
reasonably practicable under the circumstances, reasonable time to comment on
such release or announcement in advance of such issuance.

4.7 Further Assurances. Each party agrees to take, or cause to be taken, all
actions, and to do, or cause to be done, all things reasonably necessary,
proper, or advisable to obtain satisfaction of the conditions precedent to the
other parties to the consummation of the transactions contemplated by this
Agreement.

 

- 10 -



--------------------------------------------------------------------------------

5. Conditions to Each Purchaser’s Obligations at Closing. The several
obligations of each Purchaser to purchase the Shares from the Company and to
consummate the transactions contemplated by this Agreement are subject to the
fulfillment on or before the Closing of each of the following conditions;
provided, that each Purchaser shall only be entitled to waive conditions with
respect to such Purchaser’s obligations:

5.1 Representations and Warranties. The representations and warranties of the
Company contained in Section 2 hereof shall be true and correct on and as of the
Closing Date as if such representations and warranties were made as of such
date, except for such representations and warranties made as of a specific date,
which shall be true and correct only as of such date, and in each case, except
where the failure of such representations and warranties to be so true and
correct (without giving effect to any qualification and limitation as to
“materiality” or “material adverse effect” set forth therein) would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.

5.2 Performance. The Company shall have performed and complied in all material
respects with all agreements, obligations, and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing.

5.3 Compliance Certificate. The Chief Executive Officer or Chief Financial
Officer of the Company shall deliver to such Purchaser at the Closing a
certificate stating that the conditions specified in Section 5.1 and Section 5.2
hereof have been fulfilled.

5.4 Listing of Shares. The Shares shall have been approved for listing on the
NYSE, subject to official notice of issuance.

5.5 Delivery of Information Statement. The Information Statement shall have been
cleared by the SEC and shall have been sent to the stockholders of the Company
entitled to notice thereof (in accordance with Regulation 14C of the Exchange
Act) at least 20 days prior to the Closing Date.

5.6 Registration Rights Agreement. The Company and such Purchaser shall have
entered into the Registration Rights Agreement.

5.7 No Legal Restraint. No Law, judgment, injunction, order, ruling, or decree
shall have been enacted, promulgated, entered, or enforced by Governmental
Authority which would prohibit the consummation of the transactions contemplated
by this Agreement, and there shall be no legal proceeding or action pending or
threatened by any Governmental Authority that seeks to enact, issue, promulgate,
enforce, or enter into any such Law, judgment, injunction, order, ruling, or
decree or that seeks to enjoin or prohibit the consummation of the transactions
contemplated hereby.

5.8 Opinion of Company’s Counsel. Each Purchaser shall have received an opinion
from Fulbright & Jaworski LLP (a member of Norton Rose Fulbright), counsel for
the Company, dated the Closing Date, in form and substance reasonably acceptable
to such Purchaser and customary for transactions of this nature.

 

- 11 -



--------------------------------------------------------------------------------

5.9 Closing by Affiliated Purchasers. For each Purchaser, other than the
Affiliated Purchasers, it shall be a condition to such Purchaser’s obligation to
purchase its respective Shares from the Company and to consummate the
transactions contemplated by this Agreement that the Affiliated Purchasers shall
have simultaneously purchased and paid for their respective Shares at the
Closing.

6. Conditions of the Company’s Obligations at Closing. The obligations of the
Company to sell the Shares to the several Purchasers and to consummate the
transactions contemplated by this Agreement are subject to the fulfillment on or
before the Closing of each of the following conditions:

6.1 Representations and Warranties. The representations and warranties of such
Purchaser contained in Section 3 hereof shall be true and correct on and as of
the Closing Date as if such representations and warranties were made as of such
date, except for such representations and warranties made as of a specific date,
which shall be true and correct only as of such date, and in each case, except
where the failure of such representations and warranties to be so true and
correct (without giving effect to any qualification and limitation as to
“materiality” or “material adverse effect” set forth therein) would not,
individually or in the aggregate, reasonably be expected to prevent or
materially impair or materially delay the ability of such Purchaser to
consummate the transactions contemplated by this Agreement.

6.2 Performance. Such Purchaser shall have performed and complied in all
material respects with all agreements, obligations, and conditions contained in
this Agreement that are required to be performed or complied with by them on or
before the Closing.

6.3 Compliance Certificate. An authorized officer of such Purchaser shall
deliver to the Company at the Closing a certificate stating that the conditions
specified in Section 6.1 and Section 6.2 hereof have been fulfilled.

6.4 Delivery of Information Statement. The Information Statement shall have been
cleared by the SEC and shall have been sent to the stockholders of the Company
entitled to notice thereof (in accordance with Regulation 14C of the Exchange
Act) at least 20 days prior to the Closing Date.

6.5 Registration Rights Agreement. The Company and each Purchaser shall have
entered into the Registration Rights Agreement.

6.6 No Legal Restraint. No Law, judgment, injunction, order, ruling, or decree
shall have been enacted, promulgated, entered, or enforced by any Governmental
Authority which would prohibit the consummation of the transactions contemplated
by this Agreement, and there shall be no legal proceeding or action pending or
threatened by any Governmental Authority that seeks to enact, issue, promulgate,
enforce, or enter into any such Law, judgment, injunction, order, ruling, or
decree or that seeks to enjoin or prohibit the consummation of the transactions
contemplated hereby.

6.7 Closing by Affiliated Purchasers. It shall be a condition to the Company’s
obligation to sell the Shares to each Purchaser, other than the Affiliated
Purchasers, that the Affiliated Purchasers shall have simultaneously purchased
and paid for their respective Shares at the Closing.

 

- 12 -



--------------------------------------------------------------------------------

7. Termination.

7.1 Termination of Agreement Prior to Closing. This Agreement may be terminated
at any time prior to the Closing:

(a) with respect to any Purchaser, by the mutual written consent of such
Purchaser and the Company;

(b) by any Purchaser (with respect to the obligations of such Purchaser) or the
Company, upon written notice to the other party, if the Closing shall not have
occurred on or prior to the date that is 90 calendar days following the date of
this Agreement; provided, however, that the right to terminate this Agreement
under this Section 7.1(b) shall not be available to any party whose breach of
any provision of this Agreement shall have been the cause of, or shall have
resulted in, the failure of the Closing to occur on or prior to such date or the
failure of a condition in Section 5 or Section 6 hereof to be satisfied at such
time;

(c) by any Purchaser (with respect to the obligations of such Purchaser) or the
Company, upon written notice to the other party, in the event that a
Governmental Authority has issued an order, decree, or ruling or taken any other
action permanently restraining, enjoining, or otherwise prohibiting the
consummation of the transactions contemplated by this Agreement and such order,
decree, ruling, or other action has become final and nonappealable; provided,
however, that the right to terminate this Agreement under this Section 7.1(c)
shall not be available to any party whose breach of any provision of this
Agreement shall have been the cause of, or shall have resulted in, such order,
decree, ruling, or other action;

(d) by any Purchaser (with respect to the obligations of such Purchaser), upon
written notice to the Company, if (i) there has been a breach of any
representation, warranty, covenant, or agreement made by the Company in this
Agreement, such that the conditions to Closing set forth in Section 5.1 and
Section 5.2 hereof, as applicable, would not be satisfied; and (ii) such breach
is not cured (if curable) within ten days after delivery of such notice;
provided that this Section 7.1(d) shall only apply if such Purchaser is not in
material breach of any of its obligations under this Agreement; or

(e) by the Company, upon written notice to any Purchaser, if (i) there has been
a breach of any representation, warranty, covenant, or agreement made by such
Purchaser in this Agreement, such that the conditions to Closing set forth in
Section 6.1 and Section 6.2 hereof, as applicable, would not be satisfied and
(ii) such breach is not cured (if curable) within ten days after delivery of
such notice; provided that this Section 7.1(e) shall only apply if the Company
is not in material breach of any of its obligations under this Agreement.

7.2 Effect of Termination Prior to Closing. In the event of termination of this
Agreement as provided in Section 7.1 hereof, this Agreement shall become void
and have no effect without any liability or obligation on the part of any party
hereto as to which such termination has been duly effected (other than the
provisions of Section 4.6, Section 8 and

 

- 13 -



--------------------------------------------------------------------------------

Section 9 hereof and this Section 7.2); provided, however, that nothing herein
shall relieve any party from any liability for any breach by such party of its
representations, warranties, covenants, or agreements set forth in this
Agreement prior to such termination.

8. Indemnification.

(a) Indemnification by the Company. The Company agrees to indemnify the
Purchasers and their Representatives (collectively, “Purchaser Related Parties”)
from, and hold each of them harmless against, any and all actions, suits,
proceedings (including any investigations, litigation or inquiries), demands,
and causes of action, and, in connection therewith, and promptly upon demand,
pay or reimburse each of them for all costs, losses, liabilities, damages, or
expenses of any kind or nature whatsoever, including, without limitation, the
reasonable fees and disbursements of counsel and all other reasonable expenses
(collectively, “Losses”) incurred in connection with investigating, defending or
preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations, warranties or covenants of
the Company contained herein, provided that such claim for indemnification
relating to a breach of the representations or warranties is made prior to the
expiration of such representations or warranties.

(b) Indemnification by the Purchasers. Each Purchaser severally agrees to
indemnify the Company and its Representatives (other than the Affiliated
Purchasers) (collectively, “Company Related Parties”) from, and hold each of
them harmless against, any and all actions, suits, proceedings (including any
investigations, litigation or inquiries), demands, and causes of action, and, in
connection therewith, and promptly upon demand, pay or reimburse each of them
for all Losses incurred in connection with investigating, defending or preparing
to defend any such matter that may be incurred by them or asserted against or
involve any of them as a result of, arising out of, or in any way related to the
breach of any of the representations, warranties or covenants of such Purchaser
contained herein, provided that such claim for indemnification relating to a
breach of the representations and warranties is made prior to the expiration of
such representations and warranties. Notwithstanding anything herein to the
contrary, (i) no Purchaser shall be liable for the acts, omission or breaches of
any other Purchaser under or with respect to this Agreement or the transactions
contemplated hereby, and (ii) each Purchaser’s aggregate liability for Losses
under this Section 8(b) shall not exceed the aggregate purchase price payable by
such Purchaser to the Company for it Shares under this Agreement.

(c) Indemnification Procedure. Promptly after any Company Related Party or
Purchaser Related Party (hereinafter, the “Indemnified Party”) has received
notice of any indemnifiable claim hereunder, or the commencement of any action,
suit or proceeding by a third Person, which the Indemnified Party believes in
good faith is an indemnifiable claim under this Agreement, the Indemnified Party
shall give the indemnitor hereunder (the “Indemnifying Party”) written notice of
such claim or the commencement of such action, suit or proceeding, but failure
to so notify the Indemnifying Party will not relieve the Indemnifying Party from
any liability it may have to such Indemnified Party hereunder except to the
extent that the Indemnifying Party is materially prejudiced by

 

- 14 -



--------------------------------------------------------------------------------

such failure. Such notice shall state the nature and the basis of such claim to
the extent then known. The Indemnifying Party shall have the right to defend and
settle, at its own expense and by its own counsel who shall be reasonably
acceptable to the Indemnified Party, any such matter as long as the Indemnifying
Party pursues the same diligently and in good faith. If the Indemnifying Party
undertakes to defend or settle, it shall promptly notify the Indemnified Party
of its intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include,
but shall not be limited to, furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party’s possession or control. Such cooperation of the
Indemnified Party shall be at the cost of the Indemnifying Party. After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled
(a) at its expense, to participate in the defense of such asserted liability and
the negotiations of the settlement thereof and (b) if (i) the Indemnifying Party
has failed to assume the defense or employ counsel reasonably acceptable to the
Indemnified Party or (ii) if the defendants in any such action include both the
Indemnified Party and the Indemnifying Party and counsel to the Indemnified
Party shall have concluded that there may be reasonable defenses available to
the Indemnified Party that are different from or in addition to those available
to the Indemnifying Party or if the interests of the Indemnified Party
reasonably may be deemed to conflict with the interests of the Indemnifying
Party, then the Indemnified Party shall have the right to select a separate
counsel and to assume such legal defense and otherwise to participate in the
defense of such action, with the expenses and fees of such separate counsel and
other expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, and includes a complete release from liability of,
and does not include any admission of wrongdoing or malfeasance by, the
Indemnified Party.

9. Miscellaneous.

9.1 Survival. The representations, warranties, covenants, and agreements
contained in this Agreement shall survive the Closing for a period of one year
after the date hereof and thereafter shall have no further force and effect.

9.2 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of and be binding upon the respective successors and permitted assigns
of the parties hereto. The Company will not assign this Agreement or any rights
or obligations hereunder without the prior written consent of the Purchasers.
None of the Purchasers will assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Company, except to a
Permitted Transferee as provided in the next sentence. Notwithstanding anything
to the contrary contained herein, each of the Purchasers may assign its
commitment to

 

- 15 -



--------------------------------------------------------------------------------

purchase the Shares hereunder in whole or in part to any direct or indirect
subsidiary of such Purchaser or any of its Affiliates and its Affiliates’
limited partners and/or funds, entities and accounts managed or advised by its
Affiliates (any such transferee, a “Permitted Transferee”) subject to such
Permitted Transferee making the representations and warranties set forth in
Section 3, and each such Permitted Transferee shall be entitled to the full
benefit and be subject to the obligations of this Agreement as if such Person
were a “Purchaser” hereunder.

9.3 Notices. Any notice or request required or permitted to be delivered under
this Agreement shall be given in writing and shall be deemed effectively given
(a) if given by personal delivery, upon actual delivery; (b) if given by
facsimile, upon receipt of confirmation of a completed transmittal; (c) if given
by mail, upon the earlier of (i) actual receipt of such notice by the intended
recipient; or (ii) three business days after such notice is deposited in first
class mail, postage prepaid; and (d) if by an internationally recognized
overnight courier, one business day after delivery to such courier for overnight
delivery. All notices to the Company shall be addressed to the address below and
all notices to any Purchaser shall be addressed to the address listed on such
Purchaser’s signature page hereto, or at such other address as the parties
hereto may designate by ten days’ advance written notice to the other parties:

If the Company:

Eclipse Resources Corporation

2121 Old Gatesburg Road, Suite 110

State College, Pennsylvania 16803

Attention: General Counsel

Facsimile: (480) 393-4565

With a copy to (which shall not constitute notice to the Company):

Fulbright & Jaworski LLP (a member of Norton Rose Fulbright)

2200 Ross Avenue, Suite 2800

Dallas, Texas 75201

Attention: M&A/Securities Group Head

Facsimile: (214) 855-8200

If to a Purchaser:

[See signature pages hereto]

9.4 Governing Law. This Agreement shall be governed in all respects by the Laws
of the State of Delaware without regard to choice of Law or principles that
could require the application of the Laws of any other jurisdiction.

9.5 Submission to Jurisdiction; Venue; Waiver of Trial by Jury. Each of the
parties hereto irrevocably submits to the exclusive jurisdiction of the Court of
Chancery of the State of Delaware (the “Court of Chancery”), over any suit,
action, or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby (or, solely to the extent that the Court of
Chancery does not have jurisdiction over such suit, action, or proceeding, to
the exclusive jurisdiction of the United States District for the District of
Delaware and the appellate

 

- 16 -



--------------------------------------------------------------------------------

courts having jurisdiction of appeals in such courts (the “Delaware Federal
Court”) or, solely to the extent that neither the Court of Chancery nor the
Delaware Federal Court has jurisdiction over such suit, action, or proceeding,
the Superior Court of the State of Delaware). Each of the parties irrevocably
waives, to the fullest extent permitted by Law, any objection which it may now
or hereafter have to the laying of venue of any such suit, action, or proceeding
brought in such a court pursuant to the foregoing sentence and any claim that
any such suit, action, or proceeding brought in such a court has been brought in
an inconvenient forum. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE, EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (II) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (III) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY; AND (IV) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS SET FORTH IN THIS SECTION 9.5.

9.6 Equitable Relief. The parties hereto agree that irreparable damage would
occur in the event that any provision of this Agreement was not performed in
accordance with its specific terms or was otherwise breached. It is accordingly
agreed that the parties hereto shall be entitled to an injunction or injunctions
to prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof in any court of competent jurisdiction, this being in addition
to any other remedy to which they are entitled at Law or in equity.
Additionally, each party hereto irrevocably waives any defense based on adequacy
of any other remedy, whether at Law or in equity, that might be asserted as a
bar to the remedy of specific performance of any of the terms or provisions
hereof or injunctive relief in any action brought therefor.

9.7 Severability. If any provision of this Agreement or the application of any
such provision to any Person or circumstance shall be declared by any court of
competent jurisdiction to be invalid, illegal, void, or unenforceable in any
respect, all other provisions of this Agreement, or the application of such
provision to Persons or circumstances other than those as to which it has been
held invalid, illegal, void, or unenforceable, shall nevertheless remain in full
force and effect and will in no way be affected, impaired, or invalidated
thereby. Upon such determination that any provision, or the application of any
such provision, is invalid, illegal, void, or unenforceable, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties hereto as closely as possible to the fullest
extent permitted by Law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the greatest extent possible.

9.8 Entire Agreement. This Agreement, including the Annexes hereto, constitute
the entire agreement between the parties hereto with respect to the subject
matter hereof and supersede all prior written, and prior and contemporaneous
oral, agreements and understandings between the parties with respect to the
subject matter hereof.

 

- 17 -



--------------------------------------------------------------------------------

9.9 No Third Party Beneficiaries. Nothing in this Agreement (implied or
otherwise) is intended to confer upon any Person other than the parties hereto,
or their respective successors and permitted assigns, any rights, remedies,
obligations, or liabilities under or by reason of this Agreement.

9.10 Headings; Interpretation. All headings and subheadings used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. The words “include,” “includes,” and
“including” will be deemed to be followed by the phrase “without limitation.”
The meanings given to terms defined herein will be equally applicable to both
the singular and plural forms of such terms. Unless expressly provided to the
contrary, the word “or” is not exclusive and “hereunder,” “hereof,” “herein” and
words of similar import are references to this Agreement as a whole and not any
particular section or other provision of this Agreement. Whenever the context
may require, any pronoun includes the corresponding masculine, feminine, and
neuter forms. All references to “dollars” or “$” will be deemed references to
the lawful money of the United States of America. Further, the parties hereto
have participated jointly in the negotiation and drafting of this Agreement. In
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party
hereto by virtue of the authorship of any provisions of this Agreement. All
annexes attached hereto are hereby incorporated herein by reference and made a
part hereof.

9.11 Expenses. The Company shall pay all of the reasonable out of pocket costs
and expenses incurred by each Purchaser in connection with this Agreement and
the transactions contemplated hereby up to a maximum of $50,000 per Purchaser,
including the reasonable fees and expenses of a single legal counsel for each
Purchaser. Such costs and expenses shall be reimbursed by the Company promptly
following a request for such reimbursement and delivery of documents evidencing
the incurrence of such costs and expenses.

9.12 Amendments and Waivers. No term of this Agreement may be amended or
modified without the prior written consent of each party hereto and this
Agreement may not be amended in a manner that provides more favorable terms to
any Purchaser unless the other Purchasers are first offered the opportunity to
accept such favorable terms. No provision of this Agreement may be waived except
in a writing executed and delivered by the party against whom such waiver is
sought to be enforced.

9.13 Certain Definitions. The following terms shall have the respective meanings
for all purposes of the Agreement:

(a) “Affiliate” of any Person shall mean any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person. For purposes of this definition, “control” when used with respect
to any Person has the meaning specified in Rule 12b-2 promulgated under the
Exchange Act; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

 

- 18 -



--------------------------------------------------------------------------------

(b) “Affiliated Purchasers” shall mean, collectively, EnCap Energy Capital Fund
VIII, L.P., EnCap Energy Capital Fund VIII Co-Investors, L.P., EnCap Energy
Capital Fund IX, L.P., CKH Partners II, L.P., The Hulburt Family II Limited
Partnership and Kirkwood Capital, L.P.

(c) “Company Material Adverse Effect” shall mean any change, development,
occurrence, or event that would reasonably be expected to be materially adverse
to (i) the business, prospects, properties, assets, liabilities, consolidated
results of operations, or financial condition of the Company and its
Subsidiaries, taken as a whole; or (ii) the ability of the Company to consummate
the transactions contemplated hereby; provided that any such change,
development, occurrence, or event resulting or arising from or relating to any
of the following matters shall not be considered when determining whether a
Company Material Adverse Effect has occurred or would reasonably be expected to
occur: (1) any change, development, occurrence, or event affecting the
businesses or industries in which the Company and its Subsidiaries operate;
(2) any conditions affecting the United States of America’s general economy or
the general economy in any geographic area in which the Company or its
Subsidiaries operate or developments or changes therein or the financial and
securities markets and credit markets in the United States of America or
elsewhere in the world; (3) political conditions, including acts of war (whether
or not declared), armed hostilities, and terrorism, or developments or changes
therein; (4) any conditions resulting from natural disasters; (5) changes in any
Laws or GAAP; (6) any action taken or omitted to be taken by or at the written
request or with the written consent of any Purchaser; (7) any announcement or
pendency of this Agreement or the transactions contemplated hereby; (8) changes
in the market price or trading volume of Common Stock or any other equity,
equity-related, or debt securities of the Company or its Affiliates (it being
understood that the underlying circumstances, events, or reasons giving rise to
any such change can be taken into account in determining whether a Company
Material Adverse Effect has occurred or would reasonably be expected to occur);
(9) any failure by the Company or its Subsidiaries to meet any internal or
public projections, forecasts, estimates, or guidance for any period (it being
understood that the underlying circumstances, events, or reasons giving rise to
any such failure can be taken into account in determining whether a Company
Material Adverse Effect has occurred or would reasonably be expected to occur);
or (10) any legal claims or other proceedings made by any of the Company’s
stockholders (on their own behalf or on behalf of the Company) arising out of or
related to this Agreement; provided, however, that the changes, developments,
occurrences, or events set forth in clauses (1), (2), (3), (4), and (5) above
may be taken into account in determining whether there has been or is a Company
Material Adverse Effect if and only to the extent such changes, developments,
occurrences, or events have a disproportionate impact on the Company and its
Subsidiaries, taken as a whole, relative to other oil and gas exploration and
production companies in the United States of America.

(d) “Governmental Authority” shall mean any foreign governmental authority, the
United States of America, any state of the United States of America, and any
political subdivision of any of the foregoing, and any agency, instrumentality,
department, commission, board, bureau, central bank, authority, court, or other
tribunal, having jurisdiction over any Purchaser, the Company, any of the
Company’s Subsidiaries, or their respective properties.

 

- 19 -



--------------------------------------------------------------------------------

(e) “Indebtedness” shall mean, as to any Person, without duplication: (i) all
indebtedness (including principal, interest, fees, and charges) of such Person
for borrowed money or for the deferred purchase price of property or services;
(ii) any other indebtedness which is evidenced by a promissory note, bond,
debenture, or similar instrument; and (iii) any obligation under or in respect
of outstanding letters of credit, acceptances, and similar obligations created
for the account of such Person.

(f) “Knowledge” of the Company shall mean the actual knowledge of any of the
following individuals: Benjamin W. Hulburt, President and Chief Executive
Officer of the Company, Matthew R. DeNezza, Executive Vice President and Chief
Financial Officer of the Company, Christopher K. Hulburt, Executive Vice
President, Secretary and General Counsel of the Company, and Thomas S.
Liberatore, Executive Vice President and Chief Operating Officer of the Company.

(g) “Lien” shall mean any mortgage, pledge, charge, encumbrance, security
interest, collateral assignment, or other lien or restriction.

(h) “Permitted Liens” shall mean (i) Liens for taxes, assessments, or levies not
yet due (subject to applicable grace periods) or which are being contested in
good faith by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Company in accordance with GAAP;
(ii) carriers,’ warehousemen’s, mechanics,’ landlords,’ vendors,’ materialmen’s,
repairmen’s, sureties,’ or other like Liens arising in the ordinary course of
business and securing amounts not yet due or which are being contested in good
faith by appropriate proceedings if, in the case of such contested Liens,
adequate reserves with respect thereto are maintained on the books of the
Company in accordance with GAAP; (iii) easements, rights-of-way, covenants,
reservations, exceptions, encroachments, zoning, and similar restrictions and
encumbrances or title defects incurred in the ordinary course of business which,
in the aggregate, are not substantial in amount, and which would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect; (iv) contractual Liens which arise in the ordinary
course of business under operating agreements, joint venture agreements,
exploration agreements, oil and gas partnership agreements, oil and gas leases,
farm-in or farm-out agreements, division orders, contracts for the sale,
transportation, gathering or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, carried interests, reversionary interests,
marketing agreements, processing agreements, net profits agreements, seismic or
other geophysical permits, consents or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent by more than 90 days or which are being contested in good faith
by appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; (v) bankers’ Liens, rights of set-off or similar rights
and remedies arising by operation of Law; (vi) rights of lessees and sublessees
in assets leased by the Company or any Subsidiary not prohibited elsewhere
herein; and (vii) mortgages and other security interests granted by the Company
or its Subsidiaries pursuant to the credit agreement of Eclipse Resources I, LP,
as borrower, dated as of February 18, 2014, as amended.

(i) “Person” shall mean any individual, corporation, trust, unincorporated
organization, Governmental Authority, or any other form of entity.

 

- 20 -



--------------------------------------------------------------------------------

(j) “Representative” of any Person means the Affiliates, officers, directors,
managers, employees, agents, counsel, accountants, investment bankers and other
representatives of such Person.

(k) “Subsidiary” of any Person shall mean any corporation, partnership, joint
venture, limited liability company, trust, or estate of which (or in which) more
than fifty percent of (i) the issued and outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (regardless of whether at the time capital stock of any other class
or classes of such corporation shall or might have voting power upon the
occurrence of any contingency); (ii) the interest in the capital or profits of
such partnership, joint venture, or limited liability company; or (iii) the
beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries, or by one or more of such Person’s other Subsidiaries.

9.14 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under this Agreement and the Registration Rights Agreement
(together, the “Transaction Documents”) are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under any
Transaction Document. The decision of each Purchaser to purchase Shares pursuant
to the Transaction Documents has been made by such Purchaser independently of
any other Purchaser and independently of any information, materials, statements
or opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company or any Subsidiary which may have been made or given by
any other Purchaser or by any agent or employee of any other Purchaser, and no
Purchaser and any of its agents or employees shall have any liability to any
other Purchaser (or any other Person) relating to or arising from any such
information, materials, statement or opinions. Nothing contained herein or in
any Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Shares or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation the rights arising out of
the Transaction Documents, and it shall not be necessary for any other Purchaser
to be joined as an additional party in any proceeding for such purpose. The
Company acknowledges that each of the Purchasers has been provided with the same
Transaction Documents for the purpose of closing a transaction with multiple
Purchasers and not because it was required or requested to do so by any
Purchaser. The Company’s obligations to each Purchaser under this Agreement are
identical to its obligations to each other Purchaser other than such differences
resulting solely from the number of Shares purchased by such Purchaser, but
regardless of whether such obligations are memorialized herein or in another
agreement between the Company and a Purchaser.

 

- 21 -



--------------------------------------------------------------------------------

9.15 Counterparts. This Agreement may be executed in any number of counterparts
and signatures may be delivered by facsimile or in electronic format (e.g.,
“PDF”), each of which may be executed by less than all parties hereto, each of
which shall be enforceable against the parties hereto actually executing such
counterparts, and all of which together shall constitute one instrument.

[Signature Pages Follow]

 

- 22 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound by the
terms hereof, have caused this Agreement to be executed as of the date first
written above by their officers or other representatives thereunto duly
authorized.

 

COMPANY:     ECLIPSE RESOURCES CORPORATION     By:  

/s/ Benjamin W. Hulburt

    Name:   Benjamin W. Hulburt     Title:   President and Chief Executive
Officer

[Signature Pages to Securities Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER:     ENCAP ENERGY CAPITAL FUND VIII, L.P.     By:   EnCap Equity Fund
VIII GP, L.P., the       General Partner of EnCap Energy Capital       Fund
VIII, L.P.     By:   EnCap Investments L.P., the General       Partner of EnCap
Equity Fund VIII GP,       L.P.     By:   EnCap Investments GP, L.L.C., the    
  General Partner of EnCap Investments       L.P.     By:  

/s/ Robert L. Zorich

    Name:  

Robert L. Zorich

    Title:  

Managing Partner

    Address for Notice:     c/o EnCap Investments L.P.     1100 Louisiana, Suite
4900     Houston, Texas 77002     Attention: Mark E. Burroughs, Jr.     Fax:
(713) 659-6130     With a copy to:     Thompson & Knight LLP     333 Clay
Street, Suite 3300     Houston, Texas 77002     Attention: Michael K. Pierce    
Fax: (832) 397-8049

[Signature Pages to Securities Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER:     ENCAP ENERGY CAPITAL FUND VIII CO-INVESTORS, L.P.     By:   EnCap
Equity Fund VIII GP, L.P., the       General Partner of EnCap Energy Capital    
  Fund VIII Co-Investors, L.P.     By:   EnCap Investments L.P., the General    
  Partner of EnCap Equity Fund VIII GP,       L.P.     By:   EnCap Investments
GP, L.L.C., the       General Partner of EnCap Investments       L.P.     By:  

/s/ Robert L. Zorich

    Name:  

Robert L. Zorich

    Title:  

Managing Partner

    Address for Notice:     c/o EnCap Investments L.P.     1100 Louisiana, Suite
4900     Houston, Texas 77002     Attention: Mark E. Burroughs, Jr.     Fax:
(713) 659-6130     With a copy to:     Thompson & Knight LLP     333 Clay
Street, Suite 3300     Houston, Texas 77002     Attention: Michael K. Pierce    
Fax: (832) 397-8049

[Signature Pages to Securities Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER:     ENCAP ENERGY CAPITAL FUND IX, L.P.     By:   EnCap Equity Fund IX
GP, L.P., the       General Partner of EnCap Energy Capital       Fund IX, L.P.
    By:   EnCap Investments L.P., the General       Partner of EnCap Equity Fund
IX GP,       L.P.     By:   EnCap Investments GP, L.L.C., the       General
Partner of EnCap Investments       L.P.     By:  

/s/ Robert L. Zorich

    Name:  

Robert L. Zorich

    Title:  

Managing Partner

    Address for Notice:     c/o EnCap Investments L.P.     1100 Louisiana, Suite
4900     Houston, Texas 77002     Attention: Mark E. Burroughs, Jr.     Fax:
(713) 659-6130     With a copy to:     Thompson & Knight LLP     333 Clay
Street, Suite 3300     Houston, Texas 77002     Attention: Michael K. Pierce    
Fax: (832) 397-8049

[Signature Pages to Securities Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER:     THE HULBURT FAMILY II LIMITED PARTNERSHIP     By:   BWH
Management Company II, LLC, the       General Partner of The Hulburt Family II  
    Limited Partnership     By:  

/s/ Benjamin W. Hulburt

    Name:   Benjamin W. Hulburt     Title:   Manager     Address for Notice:    
c/o Eclipse Resources Corporation     2121 Old Gatesburg Road, Suite 110    
State College, Pennsylvania 16803     Attention: Benjamin W. Hulburt     Fax:
(480) 393-4565

[Signature Pages to Securities Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER:     CKH PARTNERS II, L.P.     By:   CKH Management Company II, LLC,
the       General Partner of CKH Partners II, L.P.     By:  

/s/ Christopher K. Hulburt

    Name:   Christopher K. Hulburt     Title:   Manager     Address for Notice:
    c/o Eclipse Resources Corporation     2121 Old Gatesburg Road, Suite 110    
State College, Pennsylvania 16803     Attention: Christopher K. Hulburt     Fax:
(480) 393-4565

[Signature Pages to Securities Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER:     KIRKWOOD CAPITAL, L.P.     By:   Mountaineer Ventures, LLC, the  
    General Partner of Kirkwood Capital, L.P.     By:  

/s/ Thomas S. Liberatore

    Name:   Thomas S. Liberatore     Title:   Manager     Address for Notice:  
  c/o Eclipse Resources Corporation     2121 Old Gatesburg Road, Suite 110    
State College, Pennsylvania 16803     Attention: Thomas S. Liberatore     Fax:
(480) 393-4565

[Signature Pages to Securities Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER:     BUCKEYE INVESTORS L.P.     By:   Buckeye Investors GP LLC,      
its general partner     By:  

/s/ Robert W. Antablin

    Name:   Robert W. Antablin     Title:   Vice President     Address for
Notice:     c/o Kohlberg Kravis Roberts & Co. L.P.     9 West 57th Street, Suite
4200     New York, NY 10019

[Signature Pages to Securities Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER:     GSO CAPITAL OPPORTUNITIES FUND II L.P.     By:   GSO Capital
Opportunities Associates II       LLC, its general partner     By:  

/s/ George Fan

    Name:   George Fan     Title:   Authorized Signatory     Address for Notice:
    c/o GSO Capital Partners LP     345 Park Avenue     New York, NY    
Attention: Randall Kessler / John Beberus

[Signature Pages to Securities Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER:     GSO ECLIPSE HOLDINGS I LP     By:   GSO Capital Opportunities
Associates II       LLC, its general partner     By:  

/s/ George Fan

    Name:   George Fan     Title:   Authorized Signatory     Address for Notice:
    c/o GSO Capital Partners LP     345 Park Avenue     New York, NY    
Attention: Randall Kessler / John Beberus

[Signature Pages to Securities Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER:     FIR TREE VALUE MASTER FUND, L.P.     By:  

/s/ Donald P. McCarthy

    Name:   Donald P. McCarthy     Title:   Chief Financial Officer     Address
for Notice:     c/o Fir Tree, Inc.     505 Fifth Avenue, 23rd Floor     New
York, New York 10017     Attention: Brian A. Meyer, Esq., General Counsel

[Signature Pages to Securities Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER:     LUXOR CAPITAL PARTNERS, LP     By:  

/s/ Kelly Skura

    Name:   Kelly Skura     Title:  

Chief Financial Officer, Luxor Capital

Group, LP – as Investment Manager

    Address for Notice:     c/o Luxor Capital Group, LP     1114 Avenue of the
Americas, 29th Floor     New York, NY 10036     Attention: Norris Nissim    
Fax: 212-763-8001     Email: nnissim@luxorcap.com

[Signature Pages to Securities Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER:    

LUXOR CAPITAL PARTNERS

OFFSHORE MASTER FUND, LP

    By:  

/s/ Kelly Skura

    Name:   Kelly Skura     Title:  

Chief Financial Officer, Luxor Capital

Group, LP – as Investment Manager

    Address for Notice:     c/o Luxor Capital Group, LP     1114 Avenue of the
Americas, 29th Floor     New York, NY 10036     Attention: Norris Nissim    
Fax: 212-763-8001     Email: nnissim@luxorcap.com

[Signature Pages to Securities Purchase Agreement]



--------------------------------------------------------------------------------

ANNEX A

Purchasers and Number of Shares

 

Purchaser Name

   Number of Shares
of Common Stock  

EnCap Energy Capital Fund VIII, L.P.

     4,136,353   

EnCap Energy Capital Fund VIII Co-Investors, L.P.

     9,558,304   

EnCap Energy Capital Fund IX, L.P.

     30,967,616   

The Hulburt Family II Limited Partnership

     55,151   

CKH Partners II, L.P.

     13,788   

Kirkwood Capital, L.P.

     13,788   

Buckeye Investors L.P.

     10,650,000   

GSO Eclipse Holdings I LP

     2,297,115   

GSO Capital Opportunities Fund II L.P.

     1,112,885   

Fir Tree Value Master Fund, L.P.

     2,275,000   

Luxor Capital Partners Offshore Master Fund, LP

     738,400   

Luxor Capital Partners, LP

     681,600      

 

 

 

Total

     62,500,000   

[Annex A to Securities Purchase Agreement]



--------------------------------------------------------------------------------

ANNEX B

Form of Amended and Restated Registration Rights Agreement

[See attached]

[Annex B to Securities Purchase Agreement]



--------------------------------------------------------------------------------

EXECUTION VERSION

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

This Amended and Restated Registration Rights Agreement (this “Agreement”) is
made and entered into as of January     , 2015, by and among Eclipse Resources
Corporation, a Delaware corporation (the “Company”), Eclipse Resources Holdings,
L.P., a Delaware limited partnership (“Eclipse Holdings”), EnCap Energy Capital
Fund VIII, L.P., a Texas limited partnership (“EnCap VIII”), EnCap Energy
Capital Fund VIII Co-Investors, L.P., a Texas limited partnership (“EnCap VIII
Co-Investors”), EnCap Energy Capital Fund IX, L.P., a Texas limited partnership
(“EnCap IX”), CKH Partners II, L.P., a Pennsylvania limited partnership (“CKH
II”), The Hulburt Family II Limited Partnership, a Pennsylvania limited
partnership (“Hulburt Family II”), Kirkwood Capital, L.P., a Pennsylvania
limited partnership (“Kirkwood”), Eclipse Management, L.P., a Delaware limited
partnership (“Eclipse Management”), and each of the investors listed on Schedule
A hereto (collectively, the “Investors” and each, an “Investor”).

WHEREAS, the Parties (as defined below), other than the Investors, entered into
a Registration Rights Agreement, dated as of June 25, 2014 (the “Existing
Agreement”);

WHEREAS, the Company, EnCap VIII, EnCap VIII Co-Investors, EnCap IX, CKH II,
Hulburt Family II, Kirkwood and the Investors are parties to a Securities
Purchase Agreement, dated as of December 27, 2014 (the “Purchase Agreement”),
pursuant to which, among other things, such Parties have requested, and the
Company has agreed to provide, registration rights with respect to the shares of
the Common Stock (as defined below) purchased by such Parties from the Company
thereunder; and

WHEREAS, in light of the foregoing, the Parties desire to set forth certain
registration rights applicable to the Registrable Securities (as defined below),
and hereby amend and restate the Existing Agreement in its entirety.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each Party hereto, the Parties hereby agree as
follows:

1. Definitions. As used in this Agreement, the following terms have the meanings
indicated:

“Affiliate” of any specified Person means any other person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such specified Person. For purposes of this definition, “control” of a Person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

“Affiliated Holders” means Eclipse Holdings and Affiliates of EnCap Investments
L.P., including the EnCap Parties and the general and limited partners of
Eclipse Holdings and EnCap Investments L.P., that are Holders.

“Affiliated Holder Demand Notice” has the meaning set forth in Section 2(a)(i).

“Affiliated Holder Demand Registration” has the meaning set forth in
Section 2(a)(i).

“Agreement” has the meaning set forth in the preamble.



--------------------------------------------------------------------------------

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined under Rule 405.

“Blackout Period” has the meaning set forth in Section 3(n).

“Board” means the board of directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the State of Texas or the State of New York are
authorized or required to be closed.

“CKH II” has the meaning set forth in the preamble.

“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act or the Exchange Act.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Company” has the meaning set forth in the preamble.

“Company Securities” means any equity interest of any class or series in the
Company.

“Demand Notice” means an Affiliated Holder Demand Notice or a Non-Affiliated
Holder Demand Notice.

“Demand Registration” means an Affiliated Holder Demand Registration or a
Non-Affiliated Holder Demand Registration.

“Eclipse Holdings” has the meaning set forth in the preamble.

“Eclipse Management” has the meaning set forth in the preamble.

“Effective Date” means the time and date that a Registration Statement is first
declared effective by the Commission or otherwise becomes effective.

“Demand Effectiveness Period” has the meaning set forth in Section 2(a)(iv).

“Effectiveness Period” shall mean the Demand Effectiveness Period or the
Mandatory Shelf Effectiveness Period, as applicable.

“EnCap VIII” has the meaning set forth in the preamble.

“EnCap VIII Co-Investors” has the meaning set forth in the preamble.

“EnCap IX” has the meaning set forth in the preamble.

“EnCap Parties” means, collectively, EnCap VIII, EnCap VIII Co-Investors and
EnCap IX, and “EnCap Party” means any of them.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Agreement” has the meaning set forth in the preamble.

 

2



--------------------------------------------------------------------------------

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Form S-3 Eligibility Period” means the period of time during which the Company
is eligible to conduct a registered offering and sale of the Registrable
Securities on Form S-3 (or any equivalent or successor form under the Securities
Act).

“Holder” means any record holder of Registrable Securities that (i) is a Party
hereto or (ii) to whom registration rights conferred by this Agreement have been
transferred in compliance with Section 9(d) hereof; provided, however, that any
Person referenced in clause (ii) shall be a Holder only if such Person agrees in
writing to be bound by and subject to the terms set forth in this Agreement.

“Hulburt Family II” has the meaning set forth in the preamble.

“Initiating Holder” means the Holder delivering the Demand Notice or the
Underwritten Offering Notice, as applicable.

“Investor” has the meaning set forth in the preamble.

“Kirkwood” has the meaning set forth in the preamble.

“Limited Partner” means a limited partner of Eclipse Holdings.

“Losses” has the meaning set forth in Section 6(a).

“Mandatory Shelf Effectiveness Period” has the meaning set forth in Section
2.1(b)(i).

“Mandatory Shelf Filing Date” has the meaning set forth in Section 2.1(b)(i).

“Mandatory Shelf Registration Statement” has the meaning set forth in Section
2.1(b)(i).

“Mandatory Shelf Securities” means the Registrable Securities issued pursuant to
the Purchase Agreement.

“Master Reorganization Agreement” means that certain Master Reorganization
Agreement, dated as of June 6, 2014, by and among Eclipse Resources I, LP, a
Delaware limited partnership, Eclipse GP, LLC, a Delaware limited liability
company, EnCap VIII, EnCap VIII Co-Investors, EnCap IX, CKH II, Hulburt Family
II, Kirkwood, Eclipse Management, Eclipse Holdings, the Company, Benjamin W.
Hulburt, Christopher K. Hulburt and Thomas S. Liberatore.

“Minimum Amount” has the meaning set forth in Section 2(a)(iii).

“Non-Affiliated Holder Demand Notice” has the meaning set forth in Section
2(a)(ii).

“Non-Affiliated Holder Demand Registration” has the meaning set forth in Section
2(a)(ii).

“Non-Affiliated Holders” means the Investors that are Holders.

“Parties” means the Company, Eclipse Holdings, EnCap VIII, EnCap VIII
Co-Investors, EnCap IX, CKH II, Hulburt Family II, Kirkwood, Eclipse Management,
the Investors and any Person that may become a party to this Agreement pursuant
to the terms hereof.

 

3



--------------------------------------------------------------------------------

“Person” means an individual, corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, estate, trust, government (or an agency or subdivision thereof)
or other entity of any kind.

“Piggyback Notice” has the meaning set forth in Section 2(d)(i).

“Piggyback Registration” has the meaning set forth in Section 2(d)(i).

“Proceeding” means any action, claim, suit, proceeding or investigation
(including a preliminary investigation or partial proceeding, such as a
deposition) pending or, to the knowledge of the Company, to be threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A, Rule 430B or Rule 430C promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Purchase Agreement” has the meaning set forth in the preamble.

“Records” has the meaning set forth in Section 3(l).

“Registrable Securities” means the Shares; provided, however, that Registrable
Securities shall not include: (i) any Shares the offering and sale of which has
been registered under the Securities Act, and that have been disposed of
pursuant to an effective Registration Statement; (ii) any Shares transferred to
a Person who is not entitled to the registration and other rights hereunder;
(iii) any Shares that have been sold or transferred by the Holder thereof
pursuant to Rule 144 (or any similar provision then in force under the
Securities Act) and the transferee thereof does not receive “restricted
securities” as defined in Rule 144; (iv) any Shares that may be sold pursuant to
Rule 144(b)(1); and (v) any Shares that cease to be outstanding (whether as a
result of repurchase and cancellation, conversion or otherwise). The Company
shall not be required to register the offering and sale of the same Registrable
Securities under more than one Registration Statement at any one time.

“Registration Expenses” means: (i) all registration and filing fees (including
fees and expenses (A) with respect to filings required to be made with the
Trading Market or FINRA and (B) in compliance with applicable state securities
or “Blue Sky” laws); (ii) reasonable printing expenses (including expenses of
printing certificates for Company Securities and of printing Prospectuses if the
printing of Prospectuses is reasonably requested by a Selling Stockholder
included in the Registration Statement); (iii) reasonable messenger, telephone
and delivery expenses; (iv) reasonable transfer agent fees; (v) reasonable fees
and disbursements of counsel, auditors, accountants and independent petroleum
engineers for the Company; (vi) Securities Act liability insurance, if the
Company so desires such insurance; (vii) reasonable fees and expenses of all
other Persons retained by the Company in connection with the consummation of the
transactions contemplated by this Agreement; and (viii) all expenses relating to
marketing the sale of the Registrable Securities, including expenses related to
conducting a “road show.”

“Registration Statement” means a registration statement of the Company in the
form required to register the resale of the Registrable Securities under the
Securities Act, and including any Prospectus, amendments and supplements to each
such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

 

4



--------------------------------------------------------------------------------

“Requested Underwritten Offering” has the meaning set forth in Section 2(c)(i).

“Resale Distribution” has the meaning set forth in Section 2(a)(i).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act.

“Rule 405” means Rule 405 promulgated by the Commission pursuant to the
Securities Act.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act.

“Securities Act” means the Securities Act of 1933, as amended.

“Selling Expenses” means all discounts, commissions or fees of underwriters,
selling brokers, dealer managers or similar industry professionals and stock
transfer taxes applicable to the sale of Registrable Securities and fees and
disbursements of counsel for any Holder or Selling Stockholder.

“Selling Stockholder” means a Party (other than the Company) included as a
selling stockholder selling Registrable Securities pursuant to a Registration
Statement.

“Selling Stockholder Indemnified Persons” has the meaning set forth in Section
6(a).

“Senior Notes Registration Rights Agreement” means that certain Registration
Rights Agreement, dated as of June 26, 2013, by and among Eclipse Resources I,
LP, the guarantors from time to time party thereto, and Blackstone Holdings
Finance Co. L.L.C., GSO Eclipse Holdings I LP, MTP Energy Master Fund LTD, MTP
Energy Opportunities Fund LLC, Magnetar Capital Fund II, LP, Hipparchus Fund LP,
Magnetar Global Event Driven Fund LLC, Blackwell Partners LLC, Magnetar
Structured Credit Fund, LP, Triangle Peak Partners Private Equity, LP, the
Northwestern Mutual Life Insurance Company, the Northwestern Mutual Life
Insurance Company for its Group Annuity Separate Account, Northwestern Long Term
Care Insurance Company and Northwestern Mutual Capital Mezzanine Fund III, LP.

“Shares” means (i) the shares of Common Stock issued to Eclipse Holdings
pursuant to the Master Reorganization Agreement, and (ii) the shares of Common
Stock issued to EnCap VIII, EnCap VIII Co-Investors, EnCap IX, CKH II, Hulburt
Family II, Kirkwood and the Investors pursuant to the Purchase Agreement, and in
each case, any other equity interests of the Company or equity interests in any
successor of the Company issued in respect of such shares by reason of or in
connection with any stock dividend, stock split, combination, reorganization,
recapitalization, conversion to another type of entity or similar event
involving a change in the capital structure of the Company.

“Shelf Registration Statement” means a Registration Statement of the Company
filed with the Commission on Form S-3 (or any equivalent or successor form under
the Securities Act) for an offering to be made on a continuous or delayed basis
pursuant to Rule 415 (or any similar rule that may be adopted by the Commission)
covering Registrable Securities, as applicable.

“Suspension Period” has the meaning set forth in Section 3(o).

 

5



--------------------------------------------------------------------------------

“Trading Market” means the principal national securities exchange on which
Registrable Securities are listed.

“Underwritten Offering” means an underwritten offering of Common Stock in which
shares of Common Stock are sold to one or more underwriters for reoffering to
the public (whether a Requested Underwritten Offering or in connection with a
public offering of Common Stock by the Company, a public offering of Common
Stock by stockholders, or both, but excluding an offering relating solely to an
employee benefit plan, an offering relating to a transaction on Form S-4 or S-8
(or any similar forms adopted after the date hereof as replacements therefor) or
an offering on any registration statement form that does not permit secondary
sales).

“Underwritten Offering Notice” has the meaning set forth in Section 2(c)(i).

“VWAP” means, as of a specified date and in respect of Registrable Securities,
the volume weighted average price for such security on the Trading Market with
respect to the Registrable Securities for the twenty (20) trading days
immediately preceding, but excluding, such date.

“WKSI” means a “well known seasoned issuer” as defined under Rule 405.

Unless the context requires otherwise: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms;
(b) references to Sections refer to Sections of this Agreement; (c) the terms
“include,” “includes,” “including” and words of like import shall be deemed to
be followed by the words “without limitation”; (d) the terms “hereof,” “herein”
or “hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement; (e) unless the context otherwise requires, the term
“or” is not exclusive and shall have the inclusive meaning of “and/or”;
(f) defined terms herein will apply equally to both the singular and plural
forms and derivative forms of defined terms will have correlative meanings;
(g) references to any law or statute shall include all rules and regulations
promulgated thereunder, and references to any law, statute or rule shall be
construed as including any legal and statutory provisions consolidating,
amending, succeeding or replacing the applicable law, statute or rule;
(h) references to any Person include such Person’s successors and permitted
assigns; and (i) references to “days” are to calendar days unless otherwise
indicated.

 

  2. Registration.

 

  (a) Demand Registration.

(i) At any time, each Affiliated Holder shall have, to the extent it holds
Registrable Securities, the option and right, exercisable by delivering a
written notice to the Company (an “Affiliated Holder Demand Notice”), to require
the Company, pursuant to the terms of and subject to the limitations contained
in this Agreement, to prepare and file with the Commission a Registration
Statement registering the offering and sale of Registrable Securities (whether
by the Affiliated Holder directly or indirectly by Limited Partners) on the
terms and conditions specified in the Affiliated Holder Demand Notice, which may
include sales on a delayed or continuous basis pursuant to Rule 415 pursuant to
a Shelf Registration Statement (an “Affiliated Holder Demand Registration”). The
Affiliated Holder Demand Notice must set forth the number and type of
Registrable Securities that the Affiliated Holder anticipates will be included
in such Affiliated Holder Demand Registration and the intended methods of
disposition thereof. If Registrable Securities are to be distributed by Eclipse
Holdings to one or more Limited Partners to permit the sale of such Registrable
Securities directly by such Limited Partners as Selling Stockholders (such a
distribution, a “Resale Distribution”),

 

6



--------------------------------------------------------------------------------

Eclipse Holdings shall deliver a written notice to each Limited Partner that
(i) specifies the amount of Registrable Securities that Eclipse Holdings
estimates distributing to such Limited Partner in the Resale Distribution, and
(ii) offers such Limited Partner the right to include all (but not less than
all) of such Registrable Securities in the Affiliated Holder Demand
Registration. The Company shall use commercially reasonable efforts to include
any Registrable Securities to be received by a Limited Partner upon a Resale
Distribution in such Affiliated Holder Demand Registration if the Company has
received a written request for inclusion therein from such Limited Partner
within three (3) Business Days after the Company receives the Affiliated Holder
Demand Notice.

(ii) During the Form S-3 Eligibility Period, any Non-Affiliated Holder shall
have the option and right, exercisable by delivering a written notice to the
Company (a “Non-Affiliated Holder Demand Notice”), to require the Company to,
pursuant to the terms of and subject to the limitations contained in this
Agreement, prepare and file with the Commission a Registration Statement on Form
S-3 (or any equivalent or successor form under the Securities Act) registering
the offering and sale of Registrable Securities on the terms and conditions
specified in the Non-Affiliated Holder Demand Notice, which may include sales on
a delayed or continuous basis pursuant to Rule 415 pursuant to a Shelf
Registration Statement (a “Non-Affiliated Holder Demand Registration”). The
Non-Affiliated Holder Demand Notice must set forth the number and type of
Registrable Securities that the Initiating Holder anticipates will be included
in such Non-Affiliated Holder Demand Registration and the intended methods of
disposition thereof.

(iii) Notwithstanding anything to the contrary herein, the Company shall not be
required to effectuate a Demand Registration unless the amount of Registrable
Securities set forth in the Demand Notice have an aggregate value of at least
than $25 million based on the VWAP of such Registrable Securities as of the date
of the Demand Notice (the “Minimum Amount”).

(iv) Within five (5) Business Days of the receipt of the Demand Notice, the
Company shall give written notice of such Demand Notice to all Holders (other
than the Initiating Holder) and, within thirty (30) days thereof (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, in which case, within ninety (90) days thereof), shall, subject to
the limitations of this Section 2(a), file a Registration Statement in
accordance with the terms and conditions of the Demand Notice, which
Registration Statement shall cover, in addition to the Registrable Securities
set forth in the Demand Notice, all of the Registrable Securities that such
Holders shall in writing request to be included in the Demand Registration
(provided such request is given to the Company within ten (10) days of receipt
of notice of the Demand Notice given by the Company pursuant to this
Section 2(a)(iv) and includes such information regarding the requesting Holder
as is required to be disclosed in connection with such Demand Registration
pursuant to Regulation S-K promulgated under the Securities Act). If, following
the receipt of written notice from the Company of a Demand Notice, Eclipse
Holdings elects to undertake a Resale Distribution to permit its Limited
Partners to participate in such Demand Registration, Eclipse Holdings shall
promptly send written notice to the Limited Partners participating in the Resale
Distribution that specifies the amount of Registrable Securities that Eclipse
Holdings anticipates distributing to such Limited Partner in the Resale
Distribution, and the Limited Partners may include such Registrable Securities
in the Demand Registration if written notice is provided by the Limited Partners
to the Company within the time period, and with the required information, set
forth in the previous sentence. The Company shall use commercially

 

7



--------------------------------------------------------------------------------

reasonable efforts to cause such Registration Statement to become and remain
effective under the Securities Act until the earlier of (A) one hundred eighty
(180) days (or two (2) years if a Shelf Registration Statement is requested)
after the Effective Date or (B) the date on which all Registrable Securities
covered by such Registration Statement have been sold or cease to be Registrable
Securities (the “Demand Effectiveness Period”); provided, however, that such
period shall be extended for a period of time equal to the period the Selling
Stockholders refrain from selling any securities included in such Registration
Statement at the request of an underwriter of the Company or the Company
pursuant to this Agreement.

(v) Subject to the other limitations contained in this Agreement, the Company is
not obligated hereunder to effect: (A) a Demand Registration within ninety
(90) days of the closing of any Underwritten Offering, or (B) a subsequent
Demand Registration pursuant to a Demand Notice if a Registration Statement
covering all of the Registrable Securities covered by such Demand Notice shall
already have become effective under the Securities Act and remains effective
under the Securities Act and is sufficient to permit offers and sales of such
Registrable Securities on the terms and conditions specified in such Demand
Notice in accordance with the intended timing and method or methods of
distribution thereof specified in such Demand Notice.

(vi) Subject to Section 2(a)(i), a Selling Stockholder may withdraw all or any
portion of its Registrable Securities included in a Demand Registration from
such Demand Registration at any time prior to the effectiveness of the
applicable Registration Statement. Upon delivery of a notice by a Selling
Stockholder to the effect that the Selling Stockholder is withdrawing
Registrable Securities such that the remaining Registrable Securities are below
the Minimum Amount, the Company shall cease all efforts to secure effectiveness
of the applicable Registration Statement.

(vii) Subject to the limitations contained in this Agreement, the Company shall
effect any Demand Registration on such appropriate registration form of the
Commission (x) as shall be selected by the Company and (y) as shall permit the
disposition of the Registrable Securities in accordance with the intended method
or methods of disposition specified in the Initiating Holder’s request for such
registration; provided, however, that (i) if the Company becomes, and is at the
time of its receipt of a Demand Notice, a WKSI, the Demand Registration for any
offering and selling of Registrable Securities shall be effected pursuant to an
Automatic Shelf Registration Statement, which shall be on Form S-3 or any
equivalent or successor form under the Securities Act (if available to the
Company), and (ii) any Non-Affiliated Demand Registration must be on Form S-3
(or any equivalent or successor form under the Securities Act). If at any time a
Registration Statement on Form S-3 is effective and a Selling Stockholder
provides written notice to the Company that it intends to effect an offering of
all or part of the Registrable Securities included on such Registration
Statement, the Company will amend or supplement such Registration Statement as
may be necessary in order to enable such offering to take place.

(viii) Without limiting Section 3, in connection with any Demand Registration
pursuant to and in accordance with this Section 2(a), the Company shall
(A) promptly prepare and file or cause to be prepared and filed (1) such
additional forms, amendments, supplements, prospectuses, certificates, letters,
opinions and other documents, as may be necessary or advisable to register or
qualify the securities subject to such Demand Registration, including under the
securities laws of such states as the Selling

 

8



--------------------------------------------------------------------------------

Stockholders shall reasonably request; provided, however, that no such
registration or qualification shall be required in any jurisdiction where, as a
result thereof, the Company would become subject to general service of process
or to taxation or would be required to qualify to do business or register as a
broker or dealer, and (2) such forms, amendments, supplements, prospectuses,
certificates, letters, opinions and other documents as may be necessary to apply
for listing or to list the Registrable Securities subject to such Demand
Registration on the Trading Market and (B) do any and all other acts and things
that may be reasonably necessary or appropriate or reasonably requested by the
Selling Stockholders to enable the Selling Stockholders to consummate a public
sale of such Registrable Securities in accordance with the intended timing and
method or methods of distribution thereof.

(ix) In the event a Selling Stockholder transfers Registrable Securities
included on a Registration Statement and such Registrable Securities remain
Registrable Securities following such transfer, at the request of such Selling
Stockholder, the Company shall amend or supplement such Registration Statement
as may be necessary in order to enable such transferee to offer and sell such
Registrable Securities pursuant to such Registration Statement; provided that in
no event shall the Company be required to file a post-effective amendment to the
Registration Statement unless (A) such Registration Statement includes only
Registrable Securities held by the Selling Stockholder, Affiliates of the
Selling Stockholder or transferees of the Selling Stockholder or (B) the Company
has received written consent therefor from whom Registrable Securities have been
registered on (but not yet sold under) such Registration Statement, other than
the Selling Stockholder, Affiliates of the Selling Stockholder or transferees of
the Selling Stockholder.

 

  (b) Mandatory Shelf Registration.

(i) As soon as practicable following the date hereof, and no later than
February 11, 2015 (such filing date, the “Mandatory Shelf Filing Date”), the
Company shall use its reasonable efforts to prepare and file with the Commission
a Registration Statement providing for registration and resale, on a continuous
or delayed basis pursuant to Rule 415, of all of the Mandatory Shelf Securities
(the “Mandatory Shelf Registration Statement”). The Mandatory Shelf Registration
Statement shall be on Form S-1 (or any equivalent or successor form) under the
Securities Act (or to the extent the Company is eligible to use Form S-3 or any
equivalent or successor form or forms, on Form S-3 or any comparable or
successor form). The Company shall use its reasonable efforts to cause the
Mandatory Shelf Registration Statement to be declared effective under the
Securities Act by the Commission as soon as practicable after the Mandatory
Shelf Filing Date. The Company shall use its reasonable efforts to keep the
Mandatory Shelf Registration Statement (or any successor Shelf Registration
Statement) continuously effective under the Securities Act until the earlier of
(A) the date when all of the Mandatory Shelf Securities covered by such
Mandatory Shelf Registration Statement have been sold, (B) the date on which the
Non-Affiliated Holders own, in the aggregate, a number of shares of Common Stock
which represents less than 1% of the total number of shares of Common Stock
issued and outstanding at such time, and (C) the date on which all of the
Mandatory Shelf Securities cease to be Registrable Securities hereunder (such
period, the “Mandatory Shelf Effectiveness Period”).

 

9



--------------------------------------------------------------------------------

(ii) Without limiting Section 3, the Company shall, as promptly as practicable
during the Mandatory Shelf Effectiveness Period:

(1) if required by applicable law, file with the Commission a post-effective
amendment to the Mandatory Shelf Registration Statement or prepare and, if
required by applicable law, file a supplement to the related Prospectus or a
supplement or amendment to any document incorporated therein by reference or
file any other required document necessary to permit the Holders of Mandatory
Shelf Securities to deliver such Prospectus to purchasers of Mandatory Shelf
Securities in accordance with applicable law and, if the Company shall file a
post-effective amendment to the Mandatory Shelf Registration Statement, use its
reasonable efforts to cause such post-effective amendment to be declared
effective under the Securities Act as promptly as is practicable;

(2) provide the Holders of Mandatory Shelf Securities copies of any documents to
filed pursuant to Section 2(b)(ii)(1) a reasonable period of time prior to such
filing, and use commercially reasonable efforts to address in each such document
when so filed with the Commission such comments as such Holder of Mandatory
Shelf Securities reasonably shall propose prior to the filing thereof; and

(3) notify the Holders of Mandatory Shelf Securities as promptly as practicable
after the effectiveness under the Securities Act of any post-effective amendment
filed pursuant to Section 2(b)(ii)(1).

 

  (c) Requested Underwritten Offering.

(i) Any Holder then able to effectuate a Demand Registration pursuant to the
terms of Section 2(a) shall have the option and right, exercisable by delivering
written notice to the Company (an “Underwritten Offering Notice”), to require
the Company, pursuant to the terms of and subject to the limitations of this
Agreement, to effectuate a distribution of Registrable Securities by means of an
Underwritten Offering pursuant to an effective Registration Statement (or
pursuant to an effective Automatic Shelf Registration Statement) (a “Requested
Underwritten Offering”); provided, however, that the Registrable Securities
requested to be included in such Requested Underwritten Offering have an
aggregate value at least equal to the Minimum Amount. If, in connection with the
submission of an Underwritten Offering Notice, Eclipse Holdings elects to
undertake a Resale Distribution to permit its Limited Partners to directly
participate in a Requested Underwritten Offering, Eclipse Holdings shall
promptly send written notice to the Limited Partners participating in the Resale
Distribution that specifies the amount of Registrable Securities that Eclipse
Holdings anticipates distributing to such Limited Partner in the Resale
Distribution and contains the information set forth in the Underwritten Offering
Notice, and the Limited Partners may include such Registrable Securities in the
Requested Underwritten Offering if written notice is promptly provided by the
Limited Partners to the Company.

(ii) The managing underwriter or managing underwriters of a Requested
Underwritten Offering shall be designated by the Initiating Holder (provided,
however, that such designated managing underwriter or managing underwriters
shall be a nationally recognized investment banking firm reasonably acceptable
to the Company). Notwithstanding the foregoing, the Company is not obligated to
effect a Requested Underwritten Offering within 90 days of the closing of an
Underwritten Offering.

(iii) If the managing underwriter or underwriters of a proposed Requested
Underwritten Offering of the Registrable Securities included in a Demand
Registration advise the Company that, in its or their opinion, the number of
securities requested to be

 

10



--------------------------------------------------------------------------------

included in such Requested Underwritten Offering exceeds the number which can be
sold in such Requested Underwritten Offering without being likely to have a
significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, the securities to
be included in such Requested Underwritten Offering shall be allocated,
(A) first, pro rata among the Parties (other than the Company) that (prior to
any cutback) would participate in such Underwritten Offering based on the
relative number of Registrable Securities that would be held by each such Party
following any related Resale Distribution, if any; provided, however, that any
securities thereby allocated to a Party that exceed such Party’s request shall
be reallocated among the remaining Parties in like manner; (B) second, and only
if all the securities referred to in clause (A) have been included in such
registration, to the Company up to the number of securities that the Company
proposes to include in such registration that, in the opinion of the managing
underwriter or underwriters can be sold without having such adverse effect and
(C) third, and only if all of the securities referred to in clause (B) have been
included in such registration, up to the number of securities that in the
opinion of the managing underwriter or underwriters can be sold without having
such adverse effect.

 

  (d) Piggyback Registration.

(i) If the Company shall at any time propose to conduct a registered offering of
Common Stock (whether a registered offering of Common Stock by the Company or a
registered offering of Common Stock by the Company’s stockholders (including a
Requested Underwritten Offering), or both, but excluding an offering pursuant to
Section 2.1(b), an offering relating solely to an employee benefit plan, an
offering relating to a transaction on Form S-4 or S-8 (or any similar forms
adopted after the date hereof as replacements therefor) or an offering on any
registration statement form that does not permit secondary sales), the Company
shall promptly notify all Holders of such proposal reasonably in advance of (and
in any event at least five (5) Business Days before) the commencement of such
offering, which notice will set forth the principal terms and conditions of the
issuance, including the proposed offering price (or range of offering prices),
the anticipated filing date of the registration statement (if not yet filed) and
the number of shares of Common Stock that are proposed to be registered (the
“Piggyback Notice”); provided, however, notwithstanding any other provision of
this Agreement, if the managing underwriter or managing underwriters of an
Underwritten Offering (other than a Requested Underwritten Offering) advise the
Company that in their reasonable opinion that the inclusion of a Holder’s
Registrable Securities requested for inclusion in the subject Underwritten
Offering (and any related registration, if applicable) would likely have an
adverse effect on the price, timing, marketing or distribution of Common Stock
proposed to be included in such Underwritten Offering, the Company shall have no
obligation to provide a Piggyback Notice to such Holder and such Holder shall
have no right to include any Registrable Securities in such Underwritten
Offering (and any related registration, if applicable). The Piggyback Notice
shall offer the Holders the opportunity to include in such offering (and any
related registration, if applicable) the number of Registrable Securities as
they may request (a “Piggyback Registration”); provided, however, that in the
event that the Company proposes to effectuate the subject offering pursuant to
an effective Shelf Registration Statement of the Company other than an Automatic
Shelf Registration Statement, only Registrable Securities of Holders which are
subject to such effective Shelf Registration Statement may be included in such
Piggyback Registration. The Company shall use commercially reasonable efforts to
include in each such Piggyback Registration such Registrable Securities for
which the Company has

 

11



--------------------------------------------------------------------------------

received written requests for inclusion within three (3) Business Days (or
within one (1) Business Day in the case of an “overnight” offering or “bought
deal”) after sending the Piggyback Notice, provided that such written request
sets forth such information regarding the Selling Stockholder as is required to
be disclosed in connection with the offering (and any related registration, if
applicable) pursuant to Regulation S-K promulgated under the Securities Act. If,
following the receipt of a Piggyback Notice, Eclipse Holdings elects to
undertake a Resale Distribution to permit its Limited Partners to participate in
such Piggyback Registration, Eclipse Holdings shall send written notice to the
Limited Partners participating in such Resale Distribution that (i) specifies
the amount of Registrable Securities that Eclipse Holdings anticipates
distributing to such Limited Partner in the Resale Distribution and (ii) sets
forth the information contained in the Piggyback Notice, and the Limited
Partners may thereafter include such Registrable Securities in the Piggyback
Registration if written notice is provided by the Limited Partners to the
Company within the time periods, and with the required information, set forth in
the previous sentence.

(ii) If a Holder decides not to include for registration in an offering
contemplated by this Section 2(c) (and any related registration, if applicable)
such Holder’s Registrable Securities following the receipt of a Piggyback
Notice, such Holder shall nevertheless continue to have the right to include any
of such Holder’s Registrable Securities in any subsequent offering contemplated
by this Section 2(c) (and any related registration, if applicable) in accordance
with this Section 2(c).

(iii) If the managing underwriter or managing underwriters of an Underwritten
Offering advise the Company and the Holders that in their reasonable opinion
that the inclusion of all of the Registrable Securities requested for inclusion
in an Underwritten Offering (other than a Requested Underwritten Offering) would
likely have an adverse effect on the price, timing, marketing or distribution of
Common Stock proposed to be included in such offering, the Company shall include
in such Underwritten Offering only that number of shares of Common Stock
proposed to be included in such Underwritten Offering that, in the reasonable
opinion of the managing underwriter or managing underwriters, will not have such
effect, with such number to be allocated as follows: (A) first, to the Company,
(B) second, if there remains availability for additional shares of Common Stock
to be included in such Underwritten Offering following the allocation to the
Company under (A), pro rata among the Parties (other than the Company) that
(prior to any cutback) would participate in such Underwritten Offering based on
the relative number of Registrable Securities that would be held by each such
Party following any related Resale Distribution, if any, and (C) if there
remains availability for additional shares of Common Stock to be included in
such registration following the allocation to the Parties under (B), third pro
rata among all other Persons holding Common Stock who may be seeking to register
such Common Stock pursuant to incidental or piggyback registration rights based
on the number of Common Stock such Person is entitled to include in such
registration.

(iv) Any Holder or Limited Partner shall have the right to withdraw all or part
of its request for inclusion of its Registrable Securities in a Piggyback
Registration by giving written notice to the Company of its request to withdraw;
provided, however, that (i) such request must be made in writing prior to the
effectiveness of such Registration Statement and (ii) such withdrawal shall be
irrevocable and, after making such withdrawal, a Holder or Limited Partner shall
no longer have any right to include Registrable Securities in the Piggyback
Registration as to which such withdrawal was made.

 

12



--------------------------------------------------------------------------------

(v) The Company shall have the right to terminate or suspend any registered
offering as to which Holders have a right to a Piggyback Registration pursuant
to this Section 2(c) (other than any registered offering initiated by a Holder
pursuant to Section 2(a)–(b)) at any time in its sole discretion, and without
any obligation to any Party (whether or not such Party has elected to exercise
its right to a Piggyback Registration pursuant to this Section 2(c)).

 

  3. Registration and Underwritten Offering Procedures.

The procedures to be followed by the Company and each Selling Stockholder
electing to sell Registrable Securities in a Registration Statement pursuant to
this Agreement, and the respective rights and obligations of the Company and
such Selling Stockholders with respect to the preparation, filing and
effectiveness of such Registration Statement and the effectuation of any
Underwritten Offering, are as follows:

(a) in connection with a Demand Registration, the Company will, at least three
(3) Business Days prior to the anticipated filing of the Registration Statement
and any related Prospectus or any amendment or supplement thereto (other than,
after effectiveness of the Registration Statement, any filing made under the
Exchange Act that is incorporated by reference into the Registration Statement),
(i) furnish to such Selling Stockholders copies of all such documents prior to
filing and (ii) use commercially reasonable efforts to address in each such
document when so filed with the Commission such comments as such Selling
Stockholders reasonably shall propose prior to the filing thereof.

(b) in connection with a Piggyback Registration or a Requested Underwritten
Offering, the Company will, at least three (3) Business Days prior to the
anticipated filing of any initial Registration Statement that identifies the
Selling Stockholders and any related Prospectus or any amendment or supplement
thereto (other than amendments and supplements that do not materially alter the
previous disclosure or do nothing more than name the Selling Stockholders and
provide information with respect thereto), as applicable, (i) furnish to such
Selling Stockholders copies of any such Registration Statement or related
Prospectus or amendment or supplement thereto that identify the Selling
Stockholder and any related Prospectus or any amendment or supplement thereto
(other than amendments and supplements that do not materially alter the previous
disclosure or do nothing more than name Selling Stockholders and provide
information with respect thereto) prior to filing and (ii) use commercially
reasonable efforts to address in each such document when so filed with the
Commission such comments as such Selling Stockholders reasonably shall propose
prior to the filing thereof.

(c) The Company will use commercially reasonable efforts to as promptly as
reasonably practicable (i) prepare and file with the Commission such amendments,
including post-effective amendments, and supplements to each Registration
Statement and the Prospectus used in connection therewith as may be necessary
under applicable law to keep such Registration Statement continuously effective
with respect to the disposition of all Registrable Securities covered thereby
during the Effectiveness Period; (ii) cause the related Prospectus to be amended
or supplemented by any required prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424; and (iii) respond to any comments
received from the Commission with respect to each Registration Statement or any
amendment thereto and, as promptly as reasonably practicable provide such
Selling Stockholders true and complete copies of all

 

13



--------------------------------------------------------------------------------

correspondence from and to the Commission relating to such Registration
Statement that pertains to such Selling Stockholders as selling stockholders but
not any comments that would result in the disclosure to such Selling
Stockholders of material and non-public information concerning the Company.

(d) The Company will comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the Registration Statements
and the disposition of all Registrable Securities covered by each Registration
Statement.

(e) The Company will notify such Selling Stockholders who are included in a
Registration Statement as promptly as reasonably practicable: (i)(A) when a
Prospectus or any prospectus supplement or post-effective amendment to a
Registration Statement in which such Selling Stockholder is included has been
filed; (B) when the Commission notifies the Company whether there will be a
“review” of the applicable Registration Statement and whenever the Commission
comments in writing on such Registration Statement (in which case the Company
shall provide true and complete copies thereof and all written responses thereto
to each of such Selling Stockholders that pertain to such Selling Stockholders
as selling stockholders); and (C) with respect to each applicable Registration
Statement or any post-effective amendment thereto, when the same has been
declared effective; (ii) of any request by the Commission or any other federal
or state governmental authority for amendments or supplements to such
Registration Statement or Prospectus or for additional information that pertains
to such Selling Stockholders as sellers of Registrable Securities; (iii) of the
issuance by the Commission of any stop order suspending the effectiveness of
such Registration Statement covering any or all of the Registrable Securities or
the initiation of any Proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
any statement made in such Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to such Registration Statement,
Prospectus or other documents so that, in the case of such Registration
Statement or the Prospectus, as the case may be, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading (provided, however,
that no notice by the Company shall be required pursuant to this clause (v) in
the event that the Company either promptly files a prospectus supplement to
update the Prospectus or a Form 8-K or other appropriate Exchange Act report
that is incorporated by reference into the Registration Statement, which in
either case, contains the requisite information that results in such
Registration Statement no longer containing any untrue statement of material
fact or omitting to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading).

(f) The Company will use commercially reasonable efforts to avoid the issuance
of or, if issued, obtain the withdrawal of (i) any order suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as promptly as reasonably practicable,
or if any such order or suspension is made effective during any Blackout Period
or Suspension Period, as promptly as reasonably practicable after such Blackout
Period or Suspension Period is over.

 

14



--------------------------------------------------------------------------------

(g) During the Effectiveness Period, the Company will furnish to each Selling
Stockholder, without charge, at least one conformed copy of each Registration
Statement and each amendment thereto and all exhibits to the extent requested by
such Selling Stockholder (including those incorporated by reference) promptly
after the filing of such documents with the Commission; provided, however, that
the Company will not have any obligation to provide any document pursuant to
this clause that is available on the Commission’s EDGAR system.

(h) The Company will promptly deliver to each Selling Stockholder, without
charge, as many copies of each Prospectus or Prospectuses (including each form
of prospectus) authorized by the Company for use and each amendment or
supplement thereto as such Selling Stockholder may reasonably request during the
Effectiveness Period. Subject to the terms of this Agreement, including
Section 3(o), the Company consents to the use of such Prospectus and each
amendment or supplement thereto by each of the Selling Stockholders in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any amendment or supplement thereto.

(i) The Company will cooperate with such Selling Stockholders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to a Registration Statement,
which certificates shall be free of all restrictive legends indicating that the
Registrable Securities are unregistered or unqualified for resale under the
Securities Act, Exchange Act or other applicable securities laws, and to enable
such Registrable Securities to be in such denominations and registered in such
names as any such Selling Stockholder may request in writing. In connection
therewith, if required by the Company’s transfer agent, the Company will
promptly, after the Effective Date of the Registration Statement, cause an
opinion of counsel as to the effectiveness of the Registration Statement to be
delivered to and maintained with its transfer agent, together with any other
authorizations, certificates and directions required by the transfer agent which
authorize and direct the transfer agent to issue such Registrable Securities
without any such legend upon sale by the Selling Stockholder of such Registrable
Securities under the Registration Statement.

(j) Upon the occurrence of any event contemplated by Section 3(e)(v), as
promptly as reasonably practicable, the Company will prepare a supplement or
amendment, including a post-effective amendment, if required by applicable law,
to the affected Registration Statement or a supplement to the related Prospectus
or any document incorporated or deemed to be incorporated therein by reference,
and file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(k) In connection with any Requested Underwritten Offering, the Company will use
commercially reasonable efforts to cause appropriate officers and employees to
be available, on a customary basis and upon reasonable notice, to meet with
prospective investors in presentations, meetings and “road shows.”

(l) With respect to Underwritten Offerings, (i) the right of any Selling
Stockholder to include such Selling Stockholder’s Registrable Securities in an
Underwritten Offering shall be conditioned upon such Selling Stockholder’s
participation in such underwriting and the inclusion of such Selling
Stockholder’s Registrable Securities in the underwriting to the extent provided
herein, (ii) each Selling Stockholder participating in such Underwritten
Offering agrees to enter into an underwriting agreement in customary form and
sell such Selling Stockholder’s Registrable Securities on the basis provided in
any underwriting arrangements approved by the Persons entitled to select the
managing underwriter or managing underwriters hereunder and (iii) each Selling
Stockholder participating in such Underwritten Offering agrees to complete and

 

15



--------------------------------------------------------------------------------

execute all questionnaires, powers of attorney, indemnities, custody agreements,
lock-ups, “hold back” agreements, and other documents reasonably required under
the terms of such underwriting arrangements. The Company hereby agrees with each
Selling Stockholder that, in connection with any Underwritten Offering in
accordance with the terms hereof, it will negotiate in good faith and execute
all customary indemnities, underwriting agreements and other documents
reasonably required under the terms of such underwriting arrangements, including
using all commercially reasonable efforts to procure customary legal opinions,
auditor “comfort” letters and reports of independent petroleum engineers of the
Company relating to the oil and gas reserves of the Company included in the
Registration Statement if the Company has had its reserves prepared, audited or
reviewed by an independent petroleum engineer. In the event such Selling
Stockholders seek to complete an Underwritten Offering, for a reasonable period
prior to the filing of any Registration Statement and throughout the
Effectiveness Period, the Company will make available upon reasonable notice at
the Company’s principal place of business or such other reasonable place for
inspection during normal business hours by the managing underwriter or managing
underwriters selected in accordance with this Section 3(l) such financial and
other information and books and records of the Company (collectively, the
“Records”), and cause the officers, employees, counsel and independent certified
public accountants of the Company to respond to such inquiries, as shall be
reasonably necessary (and in the case of counsel, not violate an attorney-client
privilege in such counsel’s reasonable belief) to conduct a reasonable
investigation within the meaning of Section 11 of the Securities Act; provided,
however, that, unless the disclosure of such Records is necessary to avoid or
correct a misstatement or omission in the Registration Statement or the release
of such Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, the Company shall not be required to provide any Records
under this Section 3(l) if (i) the Company believes, after consultation with
counsel for the Company, that to do so would cause the Company to forfeit an
attorney-client privilege that was applicable to such Records, or (ii) if either
(A) the Company has requested and been granted from the Commission confidential
treatment of such Records contained in any filing with the Commission or
documents provided supplementally or otherwise or (B) the Company reasonably
determines in good faith that such Records are confidential and so notifies the
Person so inspecting in writing, unless prior to furnishing any such Records
with respect to clause (ii) such Person requesting such Records agrees to enter
into a confidentiality agreement in customary form and subject to customary
exceptions; and provided, further, that each Party agrees that it shall, upon
learning that disclosure of such Records is sought in a court of competent
jurisdiction, give notice to the Company and allow the Company, at its expense,
to undertake appropriate action and to prevent disclosure of the Records deemed
confidential.

(m) Each Selling Stockholder agrees to furnish to the Company any other
information regarding the Selling Stockholder and the distribution of such
securities as the Company reasonably determines is required to be included in
any Registration Statement or any prospectus or prospectus supplement relating
to an Underwritten Offering.

(n) Notwithstanding any other provision of this Agreement, the Company shall not
be required to file a Registration Statement (or any amendment thereto) or
effect a Requested Underwritten Offering (or, if the Company has filed a Shelf
Registration Statement and has included Registrable Securities therein, the
Company shall be entitled to suspend the offer and sale of Registrable
Securities pursuant to such Registration Statement) for a period of up to 60
days, if (A) the Board determines that a postponement is in the best interest of
the Company and its stockholders generally due to a pending transaction
involving the Company (including a pending securities offering by the Company,
or any proposed financing, acquisition, merger, tender offer, business
combination, corporate reorganization, consolidation or other significant
transaction involving the Company), (B) the Board determines such registration
would render the

 

16



--------------------------------------------------------------------------------

Company unable to comply with applicable securities laws, (C) the Board
determines such registration would require disclosure of material information
that the Company has a bona fide business purpose for preserving as
confidential, or (D) audited financial statements as of a date other than the
fiscal year end of the Company would be required to be prepared (any such
period, a “Blackout Period”); provided, however, that in no event shall any
Blackout Period together with any Suspension Period collectively exceed an
aggregate of 120 days in any 12 month period. In addition, if the Company
receives a Demand Notice and the Company is then in the process of preparing to
engage in a public offering, the Company shall inform the Initiating Holder of
the Company’s intent to engage in a public offering and may require the
Initiating Holder to withdraw the Demand Notice for a period of up to one
hundred twenty (120) days so that the Company may complete its public offering.
In the event that the Company ceases to pursue such public offering, it shall
promptly inform the Initiating Holder, and the Initiating Holder shall be
permitted to submit a new Demand Notice.

(o) Discontinued Disposition. Each Selling Stockholder agrees that, upon receipt
of a notice from the Company of the occurrence of any event of the kind
described in clauses (ii) through (v) of Section 3(e), such Selling Stockholder
will forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Selling Stockholder’s receipt of the copies of
the supplemental Prospectus or amended Registration Statement as contemplated by
Section 3(j) or until it is advised in writing by the Company that the use of
the applicable Prospectus may be resumed, and, in either case, has received
copies of any additional or supplemental filings that are incorporated or deemed
to be incorporated by reference in such Prospectus or Registration Statement (a
“Suspension Period”). During any Suspension Period, if so directed by the
Company, such Selling Stockholder must deliver to the Company all copies in its
possession, other than permanent file copies then in the Selling Stockholder’s
possession, of the Prospectus covering such Registrable Shares current at the
time of receipt of such notice, and shall keep the information contained in
such, as well as any knowledge related to the reason for the Suspension Period,
confidential. The Company may provide appropriate stop orders to enforce the
provisions of this Section 3(o).

(p) Except as otherwise specifically provided in this Agreement, in all
offerings of the Company’s securities the Company shall have sole discretion to
select the underwriters.

4. No Inconsistent Agreements. With the exception of the Senior Notes
Registration Rights Agreement and the Existing Agreement (which is being amended
and restated in its entirety by this Agreement), the Company shall not hereafter
enter into, and is not currently a party to, any agreement with respect to its
securities that is inconsistent in any material respect with the rights granted
to the Parties by this Agreement.

5. Registration Expenses. All Registration Expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement shall be
borne by the Company, whether or not any Registrable Securities are sold
pursuant to a Registration Statement. In addition, the Company shall be
responsible for all of its expenses incurred in connection with the consummation
of the transactions contemplated by this Agreement (including expenses payable
to third parties and including all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit and the fees and expenses incurred in connection with the listing of the
Registrable Securities on the Trading Market. The Company shall not be required
to pay any Selling Expenses, fees of any counsel retained by any underwriter
with respect to any Requested Underwritten Offering, or any other expenses of
the Parties (other than the Company) not specifically required to be paid
pursuant to this Section 5.

 

17



--------------------------------------------------------------------------------

  6. Indemnification.

(a) The Company shall indemnify and hold harmless each Selling Stockholder whose
Registrable Securities are covered by a Registration Statement, each Person who
controls such Selling Stockholder (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act), and each of their respective
officers and directors and any agent thereof (collectively, “Selling Stockholder
Indemnified Persons”), to the fullest extent permitted by applicable law, from
and against any and all losses, claims, damages, liabilities, joint or several,
costs (including reasonable costs of preparation and reasonable attorneys’ fees)
and expenses, judgments, fines, penalties, interest, settlements or other
amounts arising from any and all claims, demands, actions, suits or proceedings,
whether civil, criminal, administrative or investigative, in which any Selling
Stockholder Indemnified Person may be involved, or is threatened to be involved,
as a party or otherwise, under the Securities Act or otherwise (collectively,
“Losses”), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in any Registration Statement
under which any Registrable Securities of such Selling Stockholder were
registered, in any related preliminary prospectus (if the Company authorized the
use of such preliminary prospectus prior to the Effective Date), or in any
related summary or final prospectus or free writing prospectus (if such free
writing prospectus was authorized for use by the Company) or in any amendment or
supplement thereto (if used during the period the Company is required to keep
the Registration Statement current), or arising out of, based upon or resulting
from the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements made therein, in the
light of the circumstances in which they were made, not misleading; provided,
however, that the Company shall not be liable to any Selling Stockholder
Indemnified Person to the extent that any such claim arises out of, is based
upon or results from: (i) an untrue or alleged untrue statement or omission or
alleged omission made in such Registration Statement, such preliminary, summary
or final prospectus or free writing prospectus or such amendment or supplement,
in reliance upon and in conformity with written information furnished to the
Company by or on behalf of such Selling Stockholder Indemnified Person or any
underwriter specifically for use in the preparation thereof; or (ii) any sales
by a Selling Stockholder after the delivery by the Company to such Selling
Stockholder of written notice of a Suspension Period and before the written
confirmation by the Company that sales may be resumed. The Company shall notify
the Selling Stockholders promptly of the institution, threat or assertion of any
Proceeding of which the Company is aware in connection with the transactions
contemplated by this Agreement. This indemnity shall be in addition to any
liability the Company may otherwise have.

(b) In connection with any Registration Statement in which a Selling Stockholder
participates, all such participating Selling Stockholders shall, severally and
not jointly, indemnify and hold harmless the Company, each Person who controls
the Company (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act), and each of their respective officers,
directors and any agent thereof to the fullest extent permitted by applicable
law, from and against any and all Losses as incurred, arising out of or relating
to (i) any untrue or alleged untrue statement of a material fact contained in
any such Registration Statement, in any preliminary prospectus (if used prior to
the Effective Date of such Registration Statement), or in any summary or final
prospectus or free writing prospectus or in any amendment or supplement thereto
(if used during the period the Company is required to keep the Registration
Statement current), or arising out of, based upon or resulting from the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements made therein, in the light of the
circumstances in which they were made, not misleading, but only to the extent
that the same are made in reliance and in conformity with information relating
to the Selling Stockholder furnished in writing to the Company by or on behalf
of such Selling

 

18



--------------------------------------------------------------------------------

Stockholder for use therein and (ii) any sales by such Selling Stockholders
after the delivery by the Company to such Selling Stockholders of written notice
of a Suspension Period and before the written confirmation by the Company that
sales may be resumed. This indemnity shall be in addition to any liability such
Selling Stockholder may otherwise have. In no event shall the liability of any
Selling Stockholder hereunder be greater in amount than the dollar amount of the
proceeds received by such Selling Stockholder under the sale of the Registrable
Securities giving rise to such indemnification obligation.

(c) Any Person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim or there may be reasonable defenses
available to the indemnified party that are different from or additional to
those available to the indemnifying party, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party. An indemnifying party who is not entitled to, or elects not
to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel (in addition to any local counsel) for all
parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of any indemnified party there may be one or
more legal or equitable defenses available to such indemnified party that are in
addition to or may conflict with those available to another indemnified party
with respect to such claim. The delay or failure to give prompt written notice
shall not release the indemnifying party from its obligations hereunder except
to the extent that the indemnifying party has been prejudiced by such delay or
failure. An indemnifying party shall not be liable for any settlement effected
by the indemnified party without the written consent of such indemnifying party.

(d) If the indemnification provided for in this Section 6 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any Losses referred to herein, the indemnifying party, in lieu of indemnifying
such indemnified party thereunder, shall to the extent permitted by applicable
law contribute to the amount paid or payable by such indemnified party as a
result of such Losses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party, on the one hand, and of the
indemnified party, on the other, in connection with the untrue or alleged untrue
statement of a material fact or the omission to state a material fact that
resulted in such Losses, as well as any other relevant equitable considerations.
The relative fault of the indemnifying party and of the indemnified party shall
be determined by a court of law by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
provided, however, that in no event shall any contribution by a Selling
Stockholder hereunder exceed the net proceeds from the offering received by such
Selling Stockholder.

7. Facilitation of Sales Pursuant to Rule 144. For so long as the Company is
subject to the reporting requirements of Sections 13 or 15(d) of the Exchange
Act, the Company shall (i) timely file the reports required to be filed by it
under the Exchange Act or the Securities Act (including the reports under
Sections 13 and 15(d) of the Exchange Act referred to in subparagraph (c)(1) of
Rule 144), and (ii) take such further action as any Holder may reasonably
request, all to the extent required from time to time to enable the Holders to
sell Registrable Securities without registration under the Securities Act within
the limitations of the exemption provided by Rule 144. Upon the request of any
Holder in connection with that Holder’s sale pursuant to Rule 144, the Company
shall deliver to such Holder a written statement as to whether it has complied
with such requirements.

 

19



--------------------------------------------------------------------------------

8. Duration of Agreement. This Agreement shall terminate and be of no further
force or effect when there shall no longer be any Registrable Securities
outstanding; provided, however, that the Company’s and any Selling Stockholder’s
obligations under Section 6 shall survive such termination.

9. Miscellaneous.

(a) Remedies. In the event of a breach by the Company of any of its obligations
under this Agreement, each Holder, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
will be entitled to specific performance of its rights under this Agreement. The
Company agrees that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and further agrees that, in the event of any action for specific
performance in respect of such breach, it shall waive the defense that a remedy
at law would be adequate.

(b) Amendments and Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed by the Parties. The Company shall
provide prior notice to all Parties of any proposed waiver or amendment. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any Party to exercise
any right hereunder in any manner impair the exercise of any such right.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
of this Agreement with respect to a matter that relates exclusively to the
rights of Selling Stockholders whose Registrable Securities are being sold
pursuant to a Registration Statement and that does not materially adversely
affect the rights of other Parties may be given by Selling Stockholders selling
of a majority of the Registrable Securities being sold pursuant to such
Registration Statement.

(c) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via facsimile or electronic mail as
specified in this Section 9(c) prior to 5:00 p.m. Central Time on a Business
Day, (ii) the Business Day after the date of transmission, if such notice or
communication is delivered via facsimile or electronic mail as specified in this
Agreement later than 5:00 p.m. Central Time on any date and earlier than 11:59
p.m. Central Time on such date, (iii) the Business Day following the date of
mailing, if sent by nationally recognized overnight courier service, (iv) the
date of delivery, if delivered personally, or (v) upon actual receipt by the
Party to whom such notice is required to be given. The contact information for
such notices and communications shall be as set forth on the signature pages
hereto (or as any such party may designate by written notice to the other
parties in accordance with this Section 9(c)).

(d) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective heirs, executors,
administrators, successors, legal representatives and permitted assigns. Except
as provided in this Section 9(d), this Agreement, and any rights or obligations
hereunder, may not be assigned without the prior written consent of the Company.
Notwithstanding anything in the foregoing to the contrary, the registration
rights of Eclipse Holdings, any EnCap Party or any of the Investors pursuant to
this Agreement with respect to all or any portion of its Registrable Securities
may be assigned without such consent

 

20



--------------------------------------------------------------------------------

(but only with all related obligations) with respect to such Registrable
Securities by such Party to a transferee of such Registrable Securities;
provided (i) the Company is, within a reasonable time after such transfer,
furnished with written notice of the name and address of such transferee or
assignee and the Registrable Securities with respect to which such registration
rights are being assigned and (ii) such transferee or assignee agrees in writing
to be bound by and subject to the terms set forth in this Agreement. The Company
may not assign its rights or obligations hereunder without the prior written
consent of the Holders.

(e) No Third Party Beneficiaries. Nothing in this Agreement, whether express or
implied, shall be construed to give any Person, other than the parties hereto or
their respective successors and permitted assigns, any legal or equitable right,
remedy, claim or benefit under or in respect of this Agreement.

(f) Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile or electronic mail
transmission, such signature shall create a valid binding obligation of the
Party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such signature delivered by facsimile or
electronic mail transmission were the original thereof.

(g) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of Delaware, without giving effect to its choice of law or conflict of law
provisions or rules. Each of the Parties irrevocably submits to the exclusive
jurisdiction of the courts of the State of Delaware and the United States
District Court for the District of Delaware for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Agreement and the
transactions contemplated hereby. Service of process in connection with any such
suit, action or proceeding may be served on each Party anywhere in the world by
the same methods as are specified for the giving of notices under this
Agreement. Each of the Parties irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. Each of the Parties
agrees that a judgment in any such suit, action or proceeding may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY RIGHT TO REQUEST A TRIAL
BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT
COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

(h) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(i) Headings. The section and paragraph headings contained in this Agreement are
for reference purposes only and should not affect in any way the meaning or
interpretation of this Agreement.

(j) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the Parties shall use their
reasonable efforts to find and employ an alternative means to achieve the same
or

 

21



--------------------------------------------------------------------------------

substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the Parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(k) Entire Agreement. This Agreement constitutes the entire agreement among the
Parties with respect to the subject matter hereof and supersedes all prior and
contemporaneous contracts, agreements and understandings with respect to the
subject matter hereof and the matters addressed or governed hereby, whether oral
or written.

[SIGNATURE PAGE FOLLOWS]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

ECLIPSE RESOURCES CORPORATION By:  

 

Name:   Benjamin W. Hulburt Title:   President and Chief Executive Officer
Information for Notice: Eclipse Resources Corporation 2121 Old Gatesburg Road,
Suite 110 State College, Pennsylvania 16803 Attention: General Counsel Fax:
(480) 393-4565 Electronic mail: chulburt@eclipseresouces.com With a copy to:
Fulbright & Jaworski LLP (a member of Norton Rose Fulbright) 2200 Ross Avenue,
Suite 2800 Dallas, Texas 75201 Attention: Glen J. Hettinger Fax: (214) 855-8000
Electronic mail: glen.hettinger@nortonrosefulbright.com ECLIPSE RESOURCES
HOLDINGS, L.P. By:  

 

Name:   Benjamin W. Hulburt Title:   President and Chief Executive Officer
Information for Notice: Eclipse Resources Holdings, L.P. 2121 Old Gatesburg
Road, Suite 110 State College, Pennsylvania 16803 Attention: Board of Managers
Fax: (480) 393-4565 Electronic mail: bhulburt@eclipseresources.com

[Amended and Restated Registration Rights Agreement – Eclipse Resources
Corporation]



--------------------------------------------------------------------------------

ENCAP ENERGY CAPITAL FUND VIII, L.P. By:   EnCap Equity Fund VIII GP, L.P.,  
General Partner of EnCap Energy Capital Fund VIII, L.P. By:   EnCap Investments
L.P.,   General Partner of EnCap Equity Fund VIII GP, L.P. By:   EnCap
Investments GP, L.L.C.,   General Partner of EnCap Investments L.P. By:  

 

Name:   Robert L. Zorich Title:   Managing Partner Information for Notice: c/o
EnCap Investments L.P. 1100 Louisiana, Suite 4900 Houston, Texas 77002
Attention: Mark E. Burroughs, Jr. Fax: (713) 659-6130 Electronic mail:
mburroughs@encapinvestments.com With a copy to: Thompson & Knight LLP 333 Clay
Street, Suite 3300 Houston, Texas 77002 Attention: Michael K. Pierce Fax:
(832) 397-8049 Electronic mail: michael.pierce@tklaw.com

[Amended and Restated Registration Rights Agreement – Eclipse Resources
Corporation]



--------------------------------------------------------------------------------

ENCAP ENERGY CAPITAL FUND VIII CO-INVESTORS, L.P. By:   EnCap Equity Fund VIII
GP, L.P.,   General Partner of EnCap Energy Capital Fund VIII Co- Investors,
L.P. By:   EnCap Investments L.P.,   General Partner of EnCap Equity Fund VIII
GP, L.P. By:   EnCap Investments GP, L.L.C.,   General Partner of EnCap
Investments L.P. By:  

 

Name:   Robert L. Zorich Title:   Managing Partner Information for Notice: c/o
EnCap Investments L.P. 1100 Louisiana, Suite 4900 Houston, Texas 77002
Attention: Mark E. Burroughs, Jr. Fax: (713) 659-6130 Electronic mail:
mburroughs@encapinvestments.com With a copy to: Thompson & Knight LLP 333 Clay
Street, Suite 3300 Houston, Texas 77002 Attention: Michael K. Pierce Fax:
(832) 397-8049 Electronic mail: michael.pierce@tklaw.com

[Amended and Restated Registration Rights Agreement – Eclipse Resources
Corporation]



--------------------------------------------------------------------------------

ENCAP ENERGY CAPITAL FUND IX, L.P. By:   EnCap Equity Fund IX GP, L.P.,  
General Partner of EnCap Energy Capital Fund IX, L.P. By:   EnCap Investments
L.P.,   General Partner of EnCap Equity Fund IX GP, L.P. By:   EnCap Investments
GP, L.L.C.,   General Partner of EnCap Investments L.P. By:  

 

Name:   Robert L. Zorich Title:   Managing Partner Information for Notice: c/o
EnCap Investments L.P. 1100 Louisiana, Suite 4900 Houston, Texas 77002
Attention: Mark E. Burroughs, Jr. Fax: (713) 659-6130 Electronic mail:
mburroughs@encapinvestments.com With a copy to: Thompson & Knight LLP 333 Clay
Street, Suite 3300 Houston, Texas 77002 Attention: Michael K. Pierce Fax:
(832) 397-8049 Electronic mail: michael.pierce@tklaw.com

[Amended and Restated Registration Rights Agreement – Eclipse Resources
Corporation]



--------------------------------------------------------------------------------

THE HULBURT FAMILY II LIMITED PARTNERSHIP By:   BWH Management Company II, LLC,
  General Partner of The Hulburt Family II Limited Partnership By:  

 

Name:   Benjamin W. Hulburt Title:   Manager Information for Notice: c/o Eclipse
Resources Corporation 2121 Old Gatesburg Road, Suite 110 State College,
Pennsylvania 16803 Attention: Benjamin W. Hulburt

Fax: (480) 393-4565

e-mail: bhulburt@eclipseresources.com

CKH PARTNERS II, L.P. By:   CKH Management Company II, LLC,   General Partner of
CKH Partners II, L.P. By:  

 

Name:   Christopher K. Hulburt Title:   Manager Information for Notice: c/o
Eclipse Resources Corporation 2121 Old Gatesburg Road, Suite 110 State College,
Pennsylvania 16803 Attention: Christopher K. Hulburt

Fax: (480) 393-4565

e-mail: chulburt@eclipseresources.com

[Amended and Restated Registration Rights Agreement – Eclipse Resources
Corporation]



--------------------------------------------------------------------------------

KIRKWOOD CAPITAL, L.P. By:   Mountaineer Ventures, LLC,   General Partner of
Kirkwood Capital, L.P. By:  

 

Name:   Thomas S. Liberatore Title:   Manager Information for Notice: c/o
Eclipse Resources Corporation 2121 Old Gatesburg Road, Suite 110 State College,
Pennsylvania 16803 Attention: Thomas S. Liberatore

Fax: (480) 393-4565

e-mail: tliberatore@eclipseresources.com

ECLIPSE MANAGEMENT, L.P. By:   Eclipse Management GP, LLC,   General Partner of
Eclipse Management, L.P. By:  

 

Name:   Benjamin W. Hulburt Title:   President and Chief Executive Officer
Information for Notice: c/o Eclipse Resources Corporation 2121 Old Gatesburg
Road, Suite 110 State College, Pennsylvania 16803 Attention: Benjamin W. Hulburt

Fax: (480) 393-4565

e-mail: bhulburt@eclipseresources.com

[Amended and Restated Registration Rights Agreement – Eclipse Resources
Corporation]



--------------------------------------------------------------------------------

BUCKEYE INVESTORS L.P. By:   Buckeye Investors GP LLC,   its general partner By:
 

 

Name:   Robert W. Antablin Title:   Vice President Information for Notice: c/o
Kohlberg Kravis Roberts & Co. L.P. 9 West 57th Street, Suite 4200 New York, NY
10019 GSO CAPITAL OPPORTUNITIES FUND II L.P. By:   GSO Capital Opportunities
Associates II LLC, its general partner By:  

 

Name:   George Fan Title:   Authorized Signatory Information for Notice: c/o GSO
Capital Partners LP 345 Park Avenue New York, NY 10154 Attention: Randall
Kessler / John Beberus GSO ECLIPSE HOLDINGS I LP By:  
GSO Capital Opportunities Associates II LLC, its general partner By:  

 

Name:   George Fan Title:   Authorized Signatory Information for Notice: c/o GSO
Capital Partners LP 345 Park Avenue New York, NY 10154 Attention: Randall
Kessler / John Beberus

[Amended and Restated Registration Rights Agreement – Eclipse Resources
Corporation]



--------------------------------------------------------------------------------

FIR TREE VALUE MASTER FUND, L.P. By:  

 

Name:   Donald P. McCarthy Title:   Chief Financial Officer Information for
Notice: c/o Fir Tree, Inc. 505 Fifth Avenue, 23rd Floor New York, New York 10017
Attention: Brian A. Meyer, Esq., General Counsel LUXOR CAPITAL PARTNERS, LP By:
 

 

Name:   Chris Isaacs Title:   Director of Tax, Luxor Capital Group LP – as
Investment Manager Information for Notice: c/o Luxor Capital Group, LP 1114
Avenue of the Americas, 29th Floor New York, NY 10036 Attention: Norris Nissim
Fax: 212-763-8001 Email: nnissim@luxorcap.com; legal@luxorcap.com LUXOR CAPITAL
PARTNERS OFFSHORE MASTER FUND, LP By:  

 

Name:   Chris Isaacs Title:   Director of Tax, Luxor Capital Group LP – as
Investment Manager Information for Notice: c/o Luxor Capital Group, LP 1114
Avenue of the Americas, 29th Floor New York, NY 10036 Attention: Norris Nissim
Fax: 212-763-8001 Email: nnissim@luxorcap.com; legal@luxorcap.com

[Amended and Restated Registration Rights Agreement – Eclipse Resources
Corporation]



--------------------------------------------------------------------------------

Schedule A

List of Investors

Buckeye Investors L.P.

GSO Capital Opportunities Fund II L.P.

GSO Eclipse Holdings I LP

Fir Tree Value Master Fund, L.P.

Luxor Capital Partners, LP

Luxor Capital Partners Offshore Master Fund, LP



--------------------------------------------------------------------------------

ANNEX C

Stockholder Written Consent

[See attached]

[Annex C to Securities Purchase Agreement]



--------------------------------------------------------------------------------

EXECUTION VERSION

IRREVOCABLE WRITTEN CONSENT OF

STOCKHOLDERS IN LIEU OF

A MEETING OF STOCKHOLDERS

December 27, 2014

The undersigned (the “Stockholder”), being the holder of a majority of the
issued and outstanding shares of common stock of Eclipse Resources Corporation,
a Delaware corporation (the “Company”), hereby irrevocably consents in writing,
pursuant to Section 228 of the General Corporation Law of the State of Delaware
(the “DGCL”) and as authorized by the Section 2.14 of the Amended and Restated
Bylaws of the Company, to the following actions and adoption of the following
resolutions by written consent in lieu of a meeting of stockholders of the
Company:

WHEREAS, the Company is entering into a Securities Purchase Agreement (the
“Purchase Agreement”) by and between the Company and each of the purchasers
listed on Annex A thereto, including affiliates of EnCap Investments L.P. and
its controlled funds and affiliates of members of the Company’s management team
(collectively, the “Purchasers”), a copy of which has been provided to the
undersigned Stockholder;

WHEREAS, pursuant to the Purchase Agreement, the Company will issue and sell to
the Purchasers, and the Purchasers will purchase from the Company, the number of
shares (collectively, the “Shares”) of the Company’s common stock, par value
$0.01 per share (the “Common Stock”), set forth opposite such Purchaser’s name
on Annex A thereto, at a purchase price of $7.04 per share, upon the terms and
subject to the conditions set forth therein (collectively, the purchase and sale
of the Shares being referred to herein as the “Stock Issuance”);

WHEREAS, the Audit Committee of the Board of Directors, which has been delegated
the full power of the Board of Directors with respect thereto, has approved the
Purchase Agreement and the transactions contemplated thereby, including, without
limitation, the Stock Issuance (collectively, the “Proposed Transactions”);

WHEREAS, the approval of the Stock Issuance by the holders of a majority of the
shares of Common Stock is required pursuant to the rules of the New York Stock
Exchange;

WHEREAS, the undersigned Stockholder is the holder of 129,700,000 shares of
Common Stock, which comprises approximately 81% of the outstanding shares of
Common Stock, as of the date hereof; and

WHEREAS, the undersigned Stockholder desires to approve of the Purchase
Agreement and the Proposed Transactions.

NOW, THEREFORE, BE IT RESOLVED, that, effective as of January 7, 2015, the
Purchase Agreement and the Proposed Transactions are hereby approved in all
respects by the undersigned Stockholder, and the undersigned Stockholder hereby
consents thereto with respect to all of the shares of Common Stock held by such
Stockholder as of the date hereof;



--------------------------------------------------------------------------------

FURTHER RESOLVED, that this written consent is coupled with an interest and is
irrevocable;

FURTHER RESOLVED, that the President and Chief Executive Officer; the Executive
Vice President and Chief Financial Officer; the Executive Vice President,
Secretary and General Counsel; and the Executive Vice President and Chief
Operating Officer of the Company, or anyone appointed by them (each, an
“Authorized Officer” and together, the “Authorized Officers”) be, and each of
them with full authority to act without the others hereby is, authorized and
empowered to execute and deliver such other agreements, instruments, documents
and certificates as the Authorized Officer so acting may deem necessary or
appropriate, and to take or cause to be taken any and all such other actions on
behalf of the Company as the officer so acting deems necessary or appropriate to
effectuate the transactions contemplated by any of the foregoing resolutions;
and

FURTHER RESOLVED, that any and all actions previously taken by any of the
Authorized Officers or representatives of the Company, for and on behalf and in
the name of the Company, in connection with any of the foregoing resolutions are
hereby authorized, ratified, confirmed and approved in all respects for all
purposes.

This written consent shall be filed with the minutes of the meetings of the
stockholders of the Company and shall be treated for all purposes as action
taken at a meeting of such stockholders.

[Signature Page Follows]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Stockholder has executed this irrevocable
written consent as of the date first set forth above.

 

ECLIPSE RESOURCES HOLDINGS, L.P. By:  

/s/ Benjamin W. Hulburt

Name:   Benjamin W. Hulburt Title:   President and Chief Executive Officer

[Signature Page to Written Consent of Eclipse Resources Holdings, L.P.]